Exhibit 10.44

WAIVER, FIRST AMENDMENT TO CREDIT AGREEMENT

AND FIRST AMENDMENT TO SECURITY AGREEMENT

This WAIVER, FIRST AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY
AGREEMENT (this “Agreement”), dated as of August 13, 2012, is entered into among
Kid Brands, Inc., a New Jersey corporation (the “Parent”), Kids Line, LLC, a
Delaware limited liability company (“Kids Line”), Sassy, Inc., an Illinois
corporation (“Sassy”), I & J Holdco, Inc., a Delaware corporation (“I & J”),
LaJobi, Inc., a Delaware corporation (“LaJobi”), CoCaLo, Inc., a California
corporation (“CoCaLo”), and RB Trademark Holdco, LLC, a Delaware limited
liability company (the “IP Sub” and collectively with the Parent, Kids Line,
Sassy, I & J, LaJobi, CoCaLo and such other designated subsidiary borrowers from
time to time, the “Borrowers” and each a “Borrower”), the Guarantors, the
Lenders party hereto and Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement (as defined below) as amended hereby.

RECITALS

A. The Borrowers, the Lenders and the Administrative Agent have entered into
that certain Second Amended and Restated Credit Agreement, dated as of August 8,
2011 (as further amended and as otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the Guarantors party thereto, the
Lenders party thereto and the Administrative Agent.

B. The Borrowers have requested that the Administrative Agent and the Required
Lenders (i) waive that certain default arising under Section 9.01(b) of the
Credit Agreement as a result of the Borrowers’ failure to comply with
Section 8.13(a) for the Fiscal Quarter ended June 30, 2012 (the “Existing Event
of Default”) and (ii) amend certain provisions of the Credit Agreement.

C. Pursuant to this Agreement, the Outstanding Amount shall be restructured by
(i) converting $23,000,000 of the Outstanding Amount to a Term Loan
(ii) reducing the Aggregate Revolving Commitments of the Lenders to $52,000,000
and (iii) making additional changes to the Credit Agreement as provided herein.

D. The Administrative Agent and the Required Lenders have agreed to do so,
subject to the terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1. Estoppel, Acknowledgement and Reaffirmation. The Borrowers hereby acknowledge
and agree that, as of the date hereof, the Existing Event of Default currently
exists and has not previously been waived by the Lenders. Each Loan Party hereby
acknowledges and confirms that as of August 10, 2012, the outstanding principal
amount of the Revolving Loans was $57,165,000.00, (including $0.00 in respect of
the Swingline Loans and $100,000.00 in respect of the LC Exposure), which
amounts constitute valid and subsisting obligations of the Loan Parties to the
Lenders that are not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind. Each Loan Party further acknowledges
and confirms that upon the effectiveness of this Agreement, (a) the outstanding
principal amount of the Revolving Loans shall be $34,165,000.00 (including $0.00
in respect of the Swingline Loans and $100,000.00 in respect of the LC Exposure)
and (b) the outstanding principal amount of the Term Loan shall be
$23,000,000.00. Each of the Loan Parties hereby (i) acknowledges its obligations
under the Loan Documents, (ii) reaffirms that each of the Liens created and
granted pursuant to the Loan Documents is valid, subsisting, perfected (to the
extent required by the Collateral Documents) and of first priority, other than
with respect to certain Permitted Encumbrances, and (iii) acknowledges that this
Agreement shall in no manner impair or otherwise adversely affect such Liens.



--------------------------------------------------------------------------------

2. Waiver. Subject to the other terms and conditions of this Agreement, the
Administrative Agent and the Required Lenders hereby waive the Existing Event of
Default. This waiver is a one-time waiver, shall apply solely to the Existing
Event of Default and shall not be construed or deemed to be a waiver as to any
other action by the Loan Parties that may violate the terms of the Credit
Agreement or the other Loan Documents or a waiver as to future compliance with
the Credit Agreement or the other Loan Documents.

3. Amendments to Credit Agreement. The Credit Agreement is amended as follows:

(a) The Credit Agreement (excluding the Schedules and Exhibits thereto) is
amended in its entirety to read in the form of such Credit Agreement attached
hereto as Annex I.

(b) Schedule 2.01 to the Credit Agreement is amended in its entirety and
replaced with the form attached hereto as Annex II.

(c) Exhibit 7.02 to the Credit Agreement (Form of Compliance Certificate) is
hereby replaced in its entirety with Exhibit 7.02(a), which is attached hereto
as Annex III.

(d) A new Exhibit 7.02(b) is hereby added to the Credit Agreement (Form of
Borrowing Base Certificate) in the form attached hereto as Annex IV.

(e) Exhibit 11.06(b) to the Credit Agreement (Form of Assignment and Assumption)
is hereby amended and restated in its entirety in the form attached hereto as
Annex V.

4. Amendments to Security Agreement. Schedule 1(b) to the Security Agreement
(Pledged Equity), Schedule 3(d) to the Security Agreement (Inventory), and
Schedule 3 (k)(iii) to the Security Agreement (Intellectual Property
Proceedings) are each hereby amended and restated in the form attached hereto as
Annex VI.

5. Consent. The Required Lenders hereby authorize the Administrative Agent to
execute the consent letter agreement dated as of the date hereof (the “Consent
Letter”).

6. Waiver and Amendment Fee. As consideration for the agreements of the
Administrative Agent and the Required Lenders set forth herein, the Borrowers
hereby agree to pay to the Administrative Agent, for the account of each Lender
that executes this Agreement and returns a signature page hereto to the
Administrative Agent no later than 2:00 p.m. Eastern time on August 13, 2012, a
waiver and amendment fee in an amount equal to $375,000 (the “Waiver and
Amendment Fee”). The Waiver and Amendment Fee shall be fully earned and
non-refundable at closing; provided, that of the Waiver and Amendment Fee, half
shall be payable at closing, and half shall be payable on December 16, 2012;
provided, that (i) if all outstanding Obligations under the Credit Agreement
have been satisfied in full on or before December 15, 2012, the second half of
the Waiver and Amendment Fee shall be waived in its entirety, and (ii) if the
entire outstanding Term Loan has been paid in full on or before December 15,
2012, the portion of the Waiver and Amendment Fee due on December 16, 2012 which
is attributable to the Term Loan ($57,500) shall be waived.

 

2



--------------------------------------------------------------------------------

7. Closing Conditions. This Agreement shall become effective (the “First
Amendment Effective Date”) upon satisfaction of the following conditions (in
form and substance reasonably acceptable to the Administrative Agent):

(a) The Administrative Agent’s receipt of a copy of this Agreement duly executed
by each of the Borrowers, the Guarantors, the Administrative Agent, and the
Required Lenders.

(b) The IP Sub shall have become a Borrower by complying with Section 7.11 of
the Second Amended and Restated Credit Agreement dated as of August 8, 2011 and
providing the documentation required thereby to the Administrative Agent.

(c) The Administrative Agent shall have received a Perfection Certificate in
form and substance reasonably satisfactory to the Administrative Agent.

(d) The Administrative Agent’s receipt of a copy of the Consent Letter duly
executed by each of the Borrowers and the Administrative Agent.

(e) The Administrative Agent’s receipt of one half of the Waiver and Amendment
Fee.

(f) Payment by the Borrowers of such fees and expenses that are payable in
connection with the consummation of the transactions contemplated by this
Agreement and the Loan Documents, including, without limitation, the fees and
expenses of the Administrative Agent and the Lenders’ counsel and other
professional advisors.

(g) The Administrative Agent shall have received from the Borrowers a Borrowing
Base Certificate as of August 3, 2012 in form acceptable to the Administrative
Agent.

(h) The Administrative Agent shall have received, all in form and substance
reasonably satisfactory to the Administrative Agent, (i) copies of the
Organization Documents of each Loan Party certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the Closing Date; (ii) such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party; and
(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(i) The Administrative Agent shall have received from the Borrowers such other
documents, instruments and information as reasonably requested by the
Administrative Agent in connection with the matters contemplated hereby.

8. Post-Closing Requirements. Within forty-five (45) days of the First Amendment
Effective Date, or such later date as may be determined in the discretion of the
Administrative Agent, the Loan Parties shall deliver to the Administrative Agent
evidence that the intellectual property assignment issues identified to counsel
to the Borrowers by counsel to the Administrative Agent have been resolved,
including without limitation, recording of assignments and notices of grants of
intellectual property.

 

3



--------------------------------------------------------------------------------

9. Limitations on Availability. For the avoidance of doubt, any particular
Collateral shall not be included in the Borrowing Base until such time as all
documents related to such Collateral (including, without limitation Collateral
Documents, Collateral Access Documents, imported goods agreements, or other lien
waivers as applicable) have been fully executed and delivered to the
Administrative Agent in accordance with the terms of the Credit Agreement as
amended hereby.

10. Release. In consideration of the Administrative Agent and the Lenders’
willingness to enter into this Agreement, each Loan Party hereby releases and
forever discharges the Administrative Agent and the Lenders and their respective
predecessors, successors, assigns, officers, managers, directors, employees,
agents, attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, including, without limitation, all claims,
demands, and causes of action for contribution and indemnity, whether arising at
law or in equity, whether known or unknown, whether liability be direct or
indirect, liquidated or unliquidated, whether absolute or contingent, foreseen
or unforeseen, and whether or not heretofore asserted, which any Loan Party may
have or claim to have against any of the Lender Group.

11. Miscellaneous.

(a) Amended Terms. On and after the date hereof, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Agreement. Except as specifically amended hereby or
otherwise agreed, the Credit Agreement is hereby ratified and confirmed and
shall remain in full force and effect according to its terms.

(b) Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants as follows:

(i) It has taken all necessary action to authorize the execution, delivery and
performance of this Agreement.

(ii) This Agreement has been duly executed and delivered by the Loan Party and
constitutes the Loan Party’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(A) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the Loan
Party of this Agreement.

(iv) The representations and warranties set forth in Article VI of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

 

4



--------------------------------------------------------------------------------

(v) After giving effect to this Agreement, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(c) Loan Document. This Agreement shall constitute a Loan Document under the
terms of the Credit Agreement.

(d) Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Lender, as is necessary to carry out the intent of this
Agreement.

(e) Entirety. This Agreement and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

(f) Severability of Provisions. Each provision of this Agreement, and of the
amendments to the Credit Agreement proposed to be amended hereby, shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision. In the event
that any provision of this Agreement, or of the amendments to the Credit
Agreement proposed to be amended hereby, is determined by a court of competent
jurisdiction to be unenforceable against any party, such provision shall be
severable from every other provision of this Agreement and the unenforceability
of such provision as against such party shall not affect the other provisions of
this Agreement, or amendments to the Credit Agreement proposed to be amended
hereby, as against such party or any other party.

(g) Counterparts; Electronic Signatures. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart to this Agreement by telecopy, e-mail or
other electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.

(h) No Actions, Claims, Etc. As of the date hereof, each Loan Party hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Administrative Agent, the Lenders or their
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
any Loan Document on or prior to the date hereof.

(i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(j) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

[Signature pages to follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:     KID BRANDS, INC.,     a New Jersey corporation     By:   /s/ Marc
Goldfarb      

 

    Name: Marc Goldfarb     Title: Senior Vice President, General Counsel and
Corporate Secretary    

KIDS LINE, LLC,

a Delaware limited liability company

    By:   /s/ Marc Goldfarb      

 

    Name: Marc Goldfarb     Title: Vice President and Secretary    

SASSY, INC.,

an Illinois corporation

    By:   /s/ Marc Goldfarb      

 

    Name: Marc Goldfarb     Title: Vice President and Secretary    

I & J HOLDCO, INC.,

a Delaware corporation

    By:   /s/ Marc Goldfarb      

 

    Name: Marc Goldfarb     Title: Vice President and Assistant Secretary    

LAJOBI, INC.,

a Delaware corporation

    By:   /s/ Marc Goldfarb      

 

    Name: Marc Goldfarb     Title: Vice President and Assistant Secretary    

COCALO, INC.,

a California corporation

    By:   /s/ Marc Goldfarb      

 

    Name: Marc Goldfarb     Title: Vice President and Assistant Secretary    

RB TRADEMARK HOLDCO, LLC,

a Delaware limited liability company

    By:   /s/ Marc Goldfarb      

 

    Name: Marc Goldfarb     Title: Senior Vice President and Secretary

 

WAIVER, FIRST AMENDMENT TO CREDIT AGREEMENT

AND FIRST AMENDMENT TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE       AGENT:     BANK OF AMERICA, N.A.,     as Administrative
Agent     By:   /s/ Kelly Weaver      

 

    Name: Kelly Weaver     Title: Vice President LENDERS:     BANK OF AMERICA,
N.A.,     as a Lender, Swing Line Lender and L/C Issuer     By:   /s/ Phillip M.
Raby      

 

    Name: Phillip M. Raby     Title: Senior Vice President

 

WAIVER, FIRST AMENDMENT TO CREDIT AGREEMENT

AND FIRST AMENDMENT TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

By:

 

/s/ Susan M. Graham

Name:

 

Susan M. Graham

Title:

 

Senior Vice President

 

WAIVER, FIRST AMENDMENT TO CREDIT AGREEMENT

AND FIRST AMENDMENT TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:

 

/s/ Karen A. Sek

Name: Karen A. Sek

Title: Vice President

 

WAIVER, FIRST AMENDMENT TO CREDIT AGREEMENT

AND FIRST AMENDMENT TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as a Lender By:   /s/ Robert Barnhard Name:
Robert Barnhard Title: Senior Vice President

 

WAIVER, FIRST AMENDMENT TO CREDIT AGREEMENT

AND FIRST AMENDMENT TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:   /s/ David E. Glickhouse Name: David E.
Glickhouse Title: Vice President

 

WAIVER, FIRST AMENDMENT TO CREDIT AGREEMENT

AND FIRST AMENDMENT TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

SOVEREIGN BANK, as a Lender By:   /s/ Michael Recchia Name: Michael Recchia
Title: Vice President

 

WAIVER, FIRST AMENDMENT TO CREDIT AGREEMENT

AND FIRST AMENDMENT TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

Amended Form of Credit Agreement

See Attached.

 

WAIVER, FIRST AMENDMENT TO CREDIT AGREEMENT

AND FIRST AMENDMENT TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of August 8, 2011

among

KID BRANDS, INC.,

KIDS LINE, LLC,

SASSY, INC.,

I & J HOLDCO, INC.,

LAJOBI, INC.,

and

COCALO, INC.,

as the Borrowers,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, N.A,

as Co-Syndication Agents

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Book Manager



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     7   

1.01

  Defined Terms      7   

1.02

  Other Interpretive Provisions      37   

1.03

  Accounting Terms      38   

1.04

  Rounding      39   

1.05

  Times of Day      39   

1.06

  Letter of Credit Amounts      39   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     40   

2.01

  Revolving Loans      40   

2.01A

  Term Loans      40   

2.02

  Borrowings, Conversions and Continuations of Loans      40   

2.03

  Letters of Credit      42   

2.04

  Swing Line Loans      50   

2.05

  Prepayments      53   

2.06

  Termination or Reduction of Aggregate Revolving Commitments      55   

2.07

  Repayment of Loans      55   

2.08

  Interest      56   

2.09

  Fees      57   

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     58   

2.11

  Evidence of Debt      59   

2.12

  Payments Generally; Administrative Agent’s Clawback      59   

2.13

  Sharing of Payments by Lenders      61   

2.14

  Cash Collateral      62   

2.15

  Defaulting Lenders      63   

2.16

  Parent as Agent      64   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     65   

3.01

  Taxes      65   

3.02

  Illegality      68   

3.03

  Inability to Determine Rates      69   

3.04

  Increased Costs      69   

3.05

  Compensation for Losses      70   

3.06

  Mitigation Obligations; Replacement of Lenders      71   

3.07

  Survival      71   

ARTICLE IV GUARANTY

     72   

4.01

  The Guaranty      72   

4.02

  Obligations Unconditional      72   

4.03

  Reinstatement      73   

4.04

  Certain Additional Waivers      73   

4.05

  Remedies      74   

4.06

  Rights of Contribution      74   

4.07

  Guarantee of Payment; Continuing Guarantee; Release of Guaranty      74   

 

i



--------------------------------------------------------------------------------

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     74   

5.01

  Conditions of Effectiveness      74   

5.02

  Conditions to all Credit Extensions      77   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     78   

6.01

  Organization      78   

6.02

  Authorization; No Conflict      78   

6.03

  Validity and Binding Nature      78   

6.04

  Financial Condition      78   

6.05

  No Material Adverse Change      79   

6.06

  Litigation and Contingent Liabilities      79   

6.07

  Ownership of Properties; Liens      79   

6.08

  Equity Ownership; Subsidiaries      79   

6.09

  Pension Plans      80   

6.10

  Investment Company Act      81   

6.11

  Regulation U      81   

6.12

  Taxes      81   

6.13

  Solvency      81   

6.14

  Environmental Matters      82   

6.15

  Insurance      82   

6.16

  Real Property      83   

6.17

  Information      83   

6.18

  IP Rights      83   

6.19

  Burdensome Obligations      84   

6.20

  Labor Matters      84   

6.21

  No Default      84   

6.22

  Subordinated Debt      84   

6.23

  Deposit Accounts      84   

6.24

  Patriot Act      84   

6.25

  Eligible Accounts and Eligible Inventory      84   

ARTICLE VII AFFIRMATIVE COVENANTS

     85   

7.01

  Financial Statements      85   

7.02

  Certificates; Other Information      86   

7.03

  Notice of Default, Litigation and Other Matters      90   

7.04

  Books, Records and Inspections      91   

7.05

  Maintenance of Property; Insurance      91   

7.06

  Compliance with Laws; Payment of Taxes and Liabilities      92   

7.07

  Maintenance of Existence, Etc      93   

7.08

  Use of Proceeds      93   

7.09

  Employee Benefit Plans      93   

7.10

  Environmental Matters      94   

7.11

  Additional Guarantors      94   

7.12

  Preparation of Environmental Reports      95   

7.13

  Pledged Assets      95   

 

ii



--------------------------------------------------------------------------------

7.14

  Further Assurances      96   

7.15

  Material Contracts      96   

7.16

  Designation as Senior Debt      96   

7.17

  Deposit Accounts; Cash Management      96   

7.18

  Borrower Financial Advisor      97   

7.19

  Retained Executive      97   

7.20

  Investment Bankers      98   

ARTICLE VIII NEGATIVE COVENANTS

     98   

8.01

  Indebtedness      98   

8.02

  Liens      99   

8.03

  Restricted Payments      101   

8.04

  Mergers, Consolidations, Sales and Other Transactions Outside the Ordinary
Course of Business      102   

8.05

  Modifications of Organization Documents      104   

8.06

  Transactions with Affiliates      104   

8.07

  Unconditional Purchase Obligations      105   

8.08

  Inconsistent Agreements      105   

8.09

  Business Activities      105   

8.10

  Investments      106   

8.11

  Restrictions of Amendments to Certain Documents      107   

8.12

  Accounting Changes; Fiscal Year      107   

8.13

  Financial Covenants      107   

8.14

  Accrual or Payment of Duty Amounts      108   

8.15

  Cancellation of Indebtedness      108   

8.16

  [Intentionally Omitted]      108   

8.17

  Inactive Subsidiaries      108   

8.18

  Use of Proceeds      108   

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     109   

9.01

  Events of Default      109   

9.02

  Remedies Upon Event of Default      112   

9.03

  Application of Funds      112   

ARTICLE X ADMINISTRATIVE AGENT

     113   

10.01

  Appointment and Authority      113   

10.02

  Rights as a Lender      114   

10.03

  Exculpatory Provisions      114   

10.04

  Reliance by Administrative Agent      115   

10.05

  Delegation of Duties      115   

10.06

  Resignation of Administrative Agent      116   

10.07

  Non-Reliance on Administrative Agent and Other Lenders      117   

10.08

  No Other Duties; Etc      117   

10.09

  Administrative Agent May File Proofs of Claim      117   

10.10

  Collateral and Guaranty Matters      118   

10.11

  Swap Contracts and Treasury Management Agreements      118   

 

iii



--------------------------------------------------------------------------------

ARTICLE XI MISCELLANEOUS

     119   

11.01

  Amendments, Etc      119   

11.02

  Notices; Effectiveness; Electronic Communications      120   

11.03

  No Waiver; Cumulative Remedies; Enforcement      122   

11.04

  Expenses; Indemnity; and Damage Waiver      123   

11.05

  Payments Set Aside      125   

11.06

  Successors and Assigns      125   

11.07

  Treatment of Certain Information; Confidentiality      129   

11.08

  Set-off      130   

11.09

  Interest Rate Limitation      131   

11.10

  Counterparts; Integration; Effectiveness; Amendment and Restatement      131
  

11.11

  Survival of Representations and Warranties      132   

11.12

  Severability      132   

11.13

  Replacement of Lenders      132   

11.14

  Governing Law; Jurisdiction; Etc      133   

11.15

  Waiver of Right to Trial by Jury      134   

11.16

  No Advisory or Fiduciary Responsibility      134   

11.17

  Electronic Execution of Assignments and Certain Other Documents      135   

11.18

  USA PATRIOT Act Notice      135   

11.19

  Concerning Joint and Several Liability of the Borrowers      135   

11.20

  Termination of Borrowers      137   

11.21

  Commitment Letter      137   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

    1.01    Existing Letters of Credit        2.01    Commitments and Applicable
Percentages        6.06    Contingent Liabilities        6.08    Subsidiaries   
    6.09    Pension Plans        6.12    Taxes        6.14    Environmental
Matters        6.15    Insurance        6.16    Locations of Real Property   
    6.18    IP Rights        6.20    Labor Matters        6.23    Deposit
Accounts        8.01    Indebtedness Existing on the Closing Date        8.02   
Liens Existing on the Closing Date        8.10    Investments Existing on the
Closing Date        11.02    Certain Addresses for Notices    EXHIBITS      
    2.02    Form of Loan Notice        2.04    Form of Swing Line Loan Notice   
    2.11(a)    Form of Note        7.02(a)    Form of Compliance Certificate   
    7.02(b)    Form of Borrowing Base Certificate        7.11    Form of Joinder
Agreement        11.06(b)    Form of Assignment and Assumption   
    11.06(b)(iv)    Form of Administrative Questionnaire   

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
August 8, 2011, among Kid Brands, Inc., a New Jersey corporation (the “Parent”),
Kids Line, LLC, a Delaware limited liability company (“Kids Line”), Sassy, Inc.,
an Illinois corporation (“Sassy”), I & J Holdco, Inc., a Delaware corporation
(“I & J”), LaJobi, Inc., a Delaware corporation (“LaJobi”) and CoCaLo, Inc., a
California corporation (“CoCaLo” and collectively with the Parent, Kids Line,
Sassy, I & J, LaJobi, CoCaLo and such other designated subsidiary borrowers from
time to time, the “Borrowers” and each a “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

(A) Kids Line, Sassy, LaJobi, I & J and CoCaLo (the “Existing Borrowers”) and
certain other parties are party to an Amended and Restated Credit Agreement
dated as of April 2, 2008 (as amended, supplemented or otherwise modified by
that certain First Amendment to Credit Agreement dated as of August 13, 2008,
that certain Second Amendment to Credit Agreement dated as of March 20, 2009 and
that certain Third Amendment to Credit Agreement dated as of March 30, 2011, the
“Existing Credit Agreement”) with the lenders party thereto and Bank of America,
N.A., as successor by merger to LaSalle Bank National Association, as
administrative agent.

(B) Bank of America, N.A. (successor by merger to LaSalle Bank National
Association), Sovereign Bank, Wells Fargo Bank, National Association (successor
by merger to Wachovia Bank, N.A.), J.P. Morgan Chase Bank, N.A., TD Banknorth,
N.A., HSBC Bank USA, N.A., Citizens Bank of Pennsylvania and Bank of the West
are the only lenders party to the Existing Credit Agreement.

(C) The parties to this Agreement desire to amend the Existing Credit Agreement
(and the existing Master Letter of Credit Agreement (as defined therein)) as set
forth herein and to restate the Existing Credit Agreement and said Master Letter
of Credit Agreement in their entireties to read as follows. This Agreement is
not a novation of the Existing Credit Agreement or said Master Letter of Credit
Agreement.

(D) Simultaneously with the Closing Date (defined herein), the parties to this
Agreement hereby agree that the Commitments of each of the Lenders shall be as
set forth in Schedule 2.01, and the outstanding amount of the Loans under and as
defined in the Existing Credit Agreement (without giving effect to any further
Borrowings under this Agreement on the Closing Date) shall be reallocated in
accordance with such Commitments, and the requisite assignments shall be deemed
to be made in such amounts among the Lenders and from each Lender to each other
Lender, with the same force and effect as if each such assignment was evidenced
by an Assignment and Assumption (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement, but without the payment of any related
assignment fee.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

6



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Account” has the meaning as defined in the UCC, including all rights to payment
for goods sold or leased, or for services rendered.

“Account Control Agreement” means a bank agency or other similar agreement with
the Administrative Agent, the applicable Loan Party and any financial
institution at which such Loan Party maintains a depositary or other account
(other than Excluded Accounts) in form and substance reasonably satisfactory to
the Administrative Agent, in order to give the Administrative Agent “control”
(as defined in the UCC) of such account.

“Account Debtor” is defined in the UCC.

“Acquired Debt” means mortgage Indebtedness or Indebtedness with respect to
Capital Leases of a Person existing at the time such Person became a Subsidiary
or assumed by any Loan Party or a Domestic Wholly-Owned Subsidiary of a Loan
Party pursuant to a Permitted Acquisition (and not created or incurred in
connection with or in anticipation of such Permitted Acquisition).

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of all of the
outstanding Equity Interests (including the acquisition or termination of any
rights, warrants or options to acquire the Equity Interests) of any Person, or
otherwise causing any Person to become a Wholly-Owned Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is already a Wholly-Owned Subsidiary).

“Acquisition Agreement” means that certain Asset Purchase Agreement dated as of
April 1, 2008 among LaJobi, as buyer, LaJobi Industries, as seller, and Lawrence
and Joseph Bivona, as shareholders, pursuant to which LaJobi purchased
substantially all of the assets of the LaJobi Industries upon the terms and
conditions set forth therein (as such agreement is in effect on the Closing Date
and without giving effect to any amendment or other modification thereof after
such date, except to the extent permitted by Section 8.11 hereof).

“Acquisition Documents” means the Acquisition Agreement and all other agreements
or instruments executed in connection with the LaJobi Acquisition (in each case,
as in effect on the Closing Date and without giving effect to any amendment or
other modification thereof after such date, except to the extent permitted by
Section 8.11 hereof).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

7



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Parent
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments as of the First
Amendment Effective Date is $52,000,000.

“Agreement” means this Second Amended and Restated Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments, and (b) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of the Term Loan held by such
Lender at such time. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or other agreement pursuant to which such Lender becomes a party
hereto, as applicable. The Applicable Percentages shall be subject to adjustment
as provided in Section 2.15.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

 

Pricing
Tier

  

Consolidated

Leverage Ratio

   Commitment
Fee     Eurodollar Rate Loans and
Letters of Credit     Base Rate Loans                   Revolving
Loans     Term
Loans     Revolving
Loans     Term
Loans   I    ³ 3.50      0.50 %      3.00 %      8.00 %      2.00 %      7.00 % 
II    ³ 2.75 but < 3.50      0.45 %      2.75 %      8.00 %      1.75 %     
7.00 %  III    ³ 2.25 but < 2.75      0.40 %      2.25 %      8.00 %      1.25
%      7.00 %  IV    ³ 1.50 but < 2.25      0.35 %      2.00 %      8.00 %     
1.00 %      7.00 %  V    < 1.50      0.30 %      1.75 %      8.00 %      0.75 % 
    7.00 % 

 

8



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, the Applicable Rate shall be one Pricing Tier higher then
the Pricing Tier then currently in effect (i.e., a higher Pricing Tier reflects
a higher Applicable Rate) shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and shall remain in effect until the date on which such Compliance Certificate
is delivered in accordance with Section 7.02(a), whereupon the Applicable Rate
shall be adjusted based upon the calculation of the Consolidated Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
Closing Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 7.02(a)
for the fiscal quarter ending September 30, 2011 shall be determined based upon
Pricing Tier I.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form approved by the Administrative
Agent.

“Availability Block” means, as of the First Amendment Effective Date,
$5,000,000. The Availability Block shall, at the Borrower’s election, be reduced
in $1,000,000 increments for each $1,000,000 by which the Borrowing Base exceeds
$47,000,000 (it being understood that any such reduction in the Availability
Block will require, and be contingent upon, the prepayment described in
Section 2.05(b)(v)). Notwithstanding the foregoing, if the Borrowers voluntarily
reduce the Aggregate Revolving Commitments pursuant to Section 2.06, the
Availability Block shall be reduced by a corresponding amount to an amount such
that the sum of the Aggregate Revolving Commitments less the Availability Block
is not less than $47,000,000 and if the Borrowers voluntarily reduce the
Aggregate Revolving Commitments to $47,000,000 or less, the Availability Block
shall be reduced to $0.

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

 

9



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Base Rate plus 1.0%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Bivona Litigation” means that certain arbitration proceeding initiated in
December 2011 by Lawrence Bivona against the Parent and Lajobi seeking payment
of the Earnout Consideration and other damages related to alleged violations of
Mr. Bivona’s employment agreement and alleged defamatory statements made by the
Parent and Lajobi.

“Board of Directors” means, with respect to the Parent, the board of directors
of the Parent or any committee thereof duly authorized to act on behalf of the
board of directors.

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.

“Borrower Financial Advisor” has the meaning specified in Section 7.18.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a borrowing by one or more Borrowers consisting of
simultaneous Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Borrowing Base” means, on any date of determination, the sum (without
duplication) of:

(a) the total of (i) 80% of the unpaid amount of all Eligible Accounts plus
(ii) the lesser of (1) $20,000,000 and (2) 55% of the value of all Eligible
Inventory valued at the lower cost or market; and minus

(b) the Rent Reserve, if any, in effect at such time; and minus

(c) the Initial Additional Reserve; and minus

(d) such other reserves as the Administrative Agent elects, in its commercially
reasonable credit judgment after consultation with the Borrowers, to establish
from time to time, including without limitation, a dilution reserve.

The amount of any Eligibility Increase occurring after the First Amendment
Effective Date but before September 14, 2012 shall not be available for
borrowing until after September 14, 2012 unless used to repay Loans in the
manner described in Section 2.05(b)(v) or (vi), whether or not such repayment is
required thereunder at the time.

 

10



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit 7.02(f).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Base Rate, means any such day that is
also a London Banking Day.

“Capital Lease” means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real, personal or mixed property by
such Person that, in conformity with GAAP, is accounted for as a capital lease
on the balance sheet of such Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer or the
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Equivalents” means, at any time, (a) any evidence of Indebtedness,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender, its Affiliate or its holding company)
rated at least A-2 by S&P or P-2 by Moody’s, (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $250,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds in which 90% or more of the assets invested satisfy the
foregoing requirements, (f) with respect to any Foreign Subsidiary,
(i) investments of the type and maturity described in the foregoing subdivisions
(a) through (e) of foreign obligors, which Investments or obligors (or the
parents of such obligors) have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies or (ii) shares of money market
funds or similar funds which invest in assets otherwise satisfying the
requirements of this definition and (g) other short term liquid investments
approved in writing by the Administrative Agent.

“Catch Up Amount” means an amount equal to the product of (i) two percent
(2.0%) per annum and (ii) the actual daily outstanding principal amount of the
Term Loan from the First Amendment Effective Date through the date ninety
(90) days following the First Amendment Effective Date.

 

11



--------------------------------------------------------------------------------

“Catch Up Fee” has the meaning set forth in Section 2.09(c).

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means each occurrence of any of the following:

(a) any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Exchange Act), other than Permitted Holders, becomes the beneficial owner
(as defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of a
majority of the Voting Stock,

(b) a majority of the members of the Board of Directors do not constitute
Continuing Directors,

(c) the common stock of the Parent ceases to be listed and traded on a national
stock exchange,

(d) the Parent ceases to own and control, directly or indirectly, 100% of the
Equity Interests of the other Loan Parties, unless otherwise permitted
hereunder,

(e) any Borrower ceases to own and control, directly or indirectly, 100% of the
Equity Interests of any Loan Party which is its Subsidiary, unless otherwise
permitted hereunder, or

(f) the Parent (i) consolidates with or merges with or into another entity
(other than a Loan Party that is a Domestic Wholly-Owned Subsidiary) and is not
the surviving entity or (ii) conveys, transfers or leases all or substantially
all of its property and assets to any Person (other than a Loan Party that is a
Domestic Wholly-Owned Subsidiary).

“Closing Date” means August 8, 2011.

“CoCaLo” has the meaning specified in the introductory paragraph hereto.

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the Lenders, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

12



--------------------------------------------------------------------------------

“Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which a
mortgagee or lessor of real property on which Collateral is stored or otherwise
located, or a warehouseman, processor or other bailee of Inventory or other
property owned by any Loan Party, acknowledges the Liens of the Administrative
Agent and waives or, in the reasonable discretion of the Administrative Agent,
subordinates on terms reasonably acceptable to the Administrative Agent, any
Liens held by such Person on such property, and, in the case of any such
agreement with a mortgagee or lessor, permits the Administrative Agent
reasonable access to and use of such real property following the occurrence and
during the continuance of an Event of Default to assemble, complete and sell any
Collateral stored or otherwise located thereon.

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages, the Account Control Agreements and other security documents as
may be executed and delivered by the Loan Parties pursuant to the terms of
Section 7.14 or any of the Loan Documents.

“Commitment” means, as to any Lender, such Lender’s commitment to make Revolving
Loans, a Term Loan and/or to issue or participate in Letters of Credit, in each
case as applicable under this Agreement and “Commitments” means the Revolving
Commitments and the Term Loan Commitments of all Lenders. The amount of each
Lender’s Commitment to make Loans on the First Amendment Effective Date is set
forth on Schedule 2.01.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(a).

“Consolidated Capital Expenditures” means, with respect to the Parent and its
Subsidiaries on a consolidated basis, all expenditures which, in accordance with
GAAP, would be required to be capitalized and shown on the consolidated balance
sheet of the Parent, including expenditures in respect of Capital Leases but
excluding such expenditures to the extent constituting the reinvestment of sale
or insurance proceeds arising from a sale (permitted hereunder) or casualty loss
of a capital asset in replacement capital assets having the same or
substantially similar use as the affected capital asset.

“Consolidated EBITDA” means, with respect to the Parent and its consolidated
Subsidiaries, for any period (or portion thereof), the following amount as
calculated on a consolidated basis for the Parent and its consolidated
Subsidiaries for such period (or such portion thereof): (A) Consolidated Net
Income for such period (as adjusted as set forth below where applicable), plus
(minus) (B) to the extent deducted (added) in determining such Consolidated Net
Income, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation, (iv) amortization, (v) other non-cash charges (gains),
(vi) if expensed, reasonable costs, expenses and fees incurred in connection
with the negotiation, execution and delivery of the Loan Documents and the
financings contemplated thereby, (vii) non-cash transaction losses (gains) due
solely to fluctuations in currency values, in each case, during such period,
(viii) if accrued or expensed during or after the Fiscal Quarter ending
December 31, 2010 (or in any prior period to the extent a restatement is
required), (a) the amount of all Duty Amounts attributable to Lajobi so accrued
or expensed, (b) the amount of Earnout Consideration, if any, paid by LaJobi
under or in respect of the Acquisition Agreement, to the extent that such
Earnout Consideration is paid in accordance with the terms of this Agreement and
(c) fees and expenses incurred by Lajobi in connection with Lajobi’s and any
Governmental Authority’s investigation of the Duty Amounts and Duty Events,

 

13



--------------------------------------------------------------------------------

in an aggregate amount under clauses (a), (b) and (c) not to exceed the sum, for
all periods, of (x) $14,855,000 less (y) the amount of Earnout Consideration, if
any, paid by LaJobi under the Acquisition Agreement, to the extent that such
Earnout Consideration was not paid in accordance with the terms of this
Agreement and/or to the extent not deducted in determining Consolidated Net
Income, (ix) professional fees and expenses incurred after July 1, 2012 and
during such period in an aggregate amount not to exceed (a) $1,000,000 through
September 30, 2012, (b) $1,500,000 through December 31, 2012, and (c) $1,800,000
through December 31, 2013 plus, in each case, all reasonable and necessary fees
and expenses of the Retained Executive, if required to be retained, and
(x) restructuring costs in an amount determined by the Administrative Agent in
its discretion (after delivery by the Borrowers of supporting information
justifying such restructuring costs and assuming concurrence from the Required
Lenders in their discretion). For the purposes of determining Consolidated
EBITDA as of the last day of any period which includes any of the months set
forth below, the amount added back pursuant to clause (viii) above for the
applicable months shall be deemed to be the corresponding amount set forth
below:

 

Calendar Month Ending

   Addback Amount  

August 31, 2011

     436,119   

September 30, 2011

     629,016   

October 31, 2011

     331,790   

November 30, 2011

     367,714   

December 31, 2011

     384,704   

January 31, 2012

     318,647   

February 29, 2012

     518,037   

March 31, 2012

     398,991   

April 30, 2012

     156,531   

May 31, 2012

     (160,454 ) 

June 30, 2012

     223,016   

July 31, 2012

     178,489   

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the applicable period of
computation minus the sum of (i) all unfinanced Consolidated Capital
Expenditures incurred during such period, (ii) all cash taxes paid by the Parent
on behalf of itself and its consolidated Subsidiaries during such period, and
(iii) all cash dividends paid by the Parent during such period, to (b) the sum
for such period for the Parent and its consolidated Subsidiaries on a
consolidated basis of all scheduled interest and principal payments of
Indebtedness, including the principal component of any Capital Lease (in each
case, whether or not in fact paid during such period), paid (or which should
have been paid) in cash plus any amounts paid or required to be paid during such
period in respect of (i) any Duty Amounts, or (ii) the Earnout Consideration.
Except as otherwise provided herein, the applicable period of computation shall
be the period indicated on the table in Section 8.13.

“Consolidated Indebtedness” means the outstanding principal amount of all
Indebtedness (including Indebtedness of Capital Leases plus undrawn face amount
of all Letters of Credit) of the Parent and its Subsidiaries on a consolidated
basis.

“Consolidated Interest Expense” means for any period the consolidated interest
expense of the Parent and its consolidated Subsidiaries, on a consolidated
basis, for such period (including all imputed interest on Capital Leases).

 

14



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Indebtedness as of such date to (b) Consolidated EBITDA for
the most recently completed trailing twelve month period.

“Consolidated Net Income” means, with respect to the Parent and its consolidated
Subsidiaries, on a consolidated basis, for any period, the net income (or loss)
of the Parent and its consolidated Subsidiaries for such period, in each case,
determined in accordance with GAAP, but excluding (a) any extraordinary after
tax gains and losses, (b) up to $1,000,000 in severance expenses accrued during
or subsequent to the fiscal quarter ending March 31, 2012, (c) any non-cash
gains or losses from Dispositions (other than the write-down of current assets),
(d) any non-cash restructuring charges (it being understood that any such
charges which are accrued but will be paid in cash in a later period shall not
be deemed to be non-cash charges), (e) any tax refunds, and (f) net operating
losses or other net tax benefits and any after tax gains and losses from
discontinued operations.

“Contingent Liability” means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Equity Interests of any other Person; (c) undertakes or agrees (whether
contingently or otherwise): (i) to purchase, repurchase, or otherwise acquire
any indebtedness, obligation or liability of any other Person or any property or
assets constituting security therefor, (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person, or (iii) to
make payment to any other Person other than for value received; (d) agrees to
lease property or to purchase securities, property or services from such other
Person with the purpose or intent of assuring the owner of such indebtedness or
obligation of the ability of such other Person to make payment of the
indebtedness or obligation; (e) to induce the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of such other Person; or
(f) undertakes or agrees otherwise to assure a creditor against loss. The amount
of any Contingent Liability shall (subject to any limitation set forth herein)
be deemed to be the outstanding principal amount (or maximum permitted principal
amount, if larger) of the indebtedness, obligation or other liability guaranteed
or supported thereby. The term “Contingent Liability” shall exclude endorsements
of instruments for deposit or collection in the ordinary course of business and
product warranties extended in the ordinary course of business.

“Continuing Director” means (a) any member of the Board of Directors who was a
director of the Parent on the Closing Date, and (b) any individual who becomes a
member of the Board of Directors after the Closing Date if such individual was
appointed or nominated for election to the Board of Directors by a majority of
the Continuing Directors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

15



--------------------------------------------------------------------------------

“Contractual Redemption” means a redemption or repurchase required pursuant to a
contractual requirement to make such redemption or repurchase which is either in
effect as of the Closing Date or which is entered into thereafter in accordance
with the ordinary course of the Parent’s business.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the Voting Stock issued by such Person.

“Controlled Group” means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Parent or any of its Subsidiaries, are treated as
a single employer under Section 414(b), (c), (m) or (o) of the Internal Revenue
Code or Section 4001 of ERISA.

“Covenant Test Period” means (i) prior to the Transition Date, each calendar
month and (ii) on and after the Transition Date, each Fiscal Quarter.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.01 (excluding
Subordinated Debt permitted by Section 8.01(d) which, for the avoidance of
doubt, the issuance of which would constitute a Debt Issuance for the purposes
of Section 2.05(b)(iii)).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) the PIK Rate,
if any, applicable to Base Rate Loans, plus (iv) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate and
the PIK Rate) otherwise applicable to such Loan plus 2% per annum, in each case
to the fullest extent permitted by applicable Laws and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

16



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Parent or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Disposition” or “Dispose” by any Person means the sale, lease, assignment or
other transfer for value by such Person of any asset or right of such Person
(excluding, the loss, destruction or damage of any thereof or any actual
condemnation, confiscation, requisition, seizure or taking thereof).

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state of the United States or the District of Columbia.

“Domestic Wholly-Owned Subsidiary” means any Wholly-Owned Subsidiary that is a
Domestic Subsidiary. Unless the context otherwise requires, each reference to a
Domestic Wholly-Owned Subsidiary herein shall be a reference to a Domestic
Wholly-Owned Subsidiary of the Parent.

“Duty Amounts” means all customs duties, interest, penalties and any other
amounts payable or owed to U.S. Customs and Border Protection by LaJobi, Kids
Line, CoCaLo or Sassy, to the extent that such customs duties, interest,
penalties and other amounts relate to the Duty Events.

“Duty Conclusion Date” means the date on which Administrative Agent receives, in
a form and substance reasonably satisfactory to it, a written certificate of the
Parent certifying that (a) all Duty Amounts owing to U.S. Customs and Border
Protection by LaJobi, Kids Line, CoCaLo and Sassy with respect to the applicable
Duty Events have been paid in full and (b) no Default then exists, with the
following attachments thereto: (1) evidence of payment of the Duty Amounts and
(2) evidence reasonably satisfactory to the Administrative Agent that either
(x) U.S. Customs and Border Protection has issued a final audit report with
respect to the Duty Events, or (y) U.S. Customs and Border Protection has
completed a “focused assessment” with respect to the Duty Events.

“Duty Events” means (i) the nonpayment or incorrect payment by LaJobi of import
duties to U.S. Customs and Border Protection on certain wooden furniture
imported by LaJobi from vendors in China, resulting in a violation prior to
March 30, 2011 of anti-dumping regulations, and the related misconduct on the
part of certain LaJobi employees, including the misidentification of the
manufacturer and shipper of such products, (ii) LaJobi’s business and staffing
practices in Asia prior to March 30, 2011 relating thereto, and (iii) the
filings by Kids Line, CoCaLo and Sassy of certain incorrect entries and invoices
with U.S. Customs.

 

17



--------------------------------------------------------------------------------

“Earnout Consideration” means the “Earnout Consideration” as defined in the
Acquisition Agreement.

“Eligibility Increase” means an increase in the Borrowing Base resulting from
the delivery of a Collateral Access Agreement or licensor consent agreement in
form and substance satisfactory to the Administrative Agent which results in
Inventory which was previously ineligible due solely to the absence of such
agreement becoming Eligible Inventory.

“Eligible Account” means an Account (other than any portion of which is owing in
respect of sales, excise or similar taxes) owing to a Borrower which is
acceptable for lending purposes to the Administrative Agent in its commercially
reasonable credit judgment. Without limiting the Administrative Agent’s
aforementioned credit judgment, the Administrative Agent shall, in general,
consider an Account to be an Eligible Account if it meets, and so long as if
continues to meet, the following requirements:

(a) it arises from the final, bona fide sale or lease of goods or the rendering
of services which have been fully performed by such Borrower; and if it arises
from the sale or lease of goods, (i) such goods comply with the relevant Account
Debtor’s specifications (if any) and have been delivered to such Account Debtor
and (ii) such Borrower has possession of delivery receipts evidencing such
delivery;

(b) it (i) is owned by such Borrower, (ii) is subject to a perfected, first
priority Lien in favor of the Administrative Agent and (iii) is not subject to
any other assignment, claim or Lien; provided that, if subject to any such other
assignment, claim or Lien, such Account shall be deemed ineligible pursuant to
this clause (b) only to the extent of the amount of such assignment, claim or
Lien;

(c) it (i) is a valid, legally and enforceable obligation of the Account Debtor
with respect thereto, (ii) is not subject to (x) the fulfillment of any
condition whatsoever or any counterclaim, offset, credit, allowance, discount,
rebate, or adjustment by the Account Debtor with respect thereto, or (y) any
claim by such Account Debtor denying liability thereunder in whole or in part;
provided that only such portion of such Account subject to such counterclaim,
offset, credit, allowance, discount, rebate, adjustment or liability shall be
deemed ineligible pursuant to this clause (c)(ii), and (iii) the Account Debtor
has not refused to accept and/or has not returned or offered to return any of
the goods or services which are the subject of such Account;

(d) there is no bankruptcy, insolvency or liquidation proceeding pending by or
against the Account Debtor or any Affiliated Account Debtor with respect
thereto;

(e) the Account Debtor with respect thereto is a resident or citizen of, and is
located within, the United States (including Puerto Rico, the U.S. Virgin
Islands and Guam) or Canada (excluding Newfoundland, the Northwest Territories
or Nunavut), unless the sale of goods or rendering of services giving rise to
such Account is on letter of credit, bankers’ acceptance or other credit support
terms reasonably acceptable to the Administrative Agent (any such Account in
respect of which the Account Debtor thereon is a resident of Canada, being a
“Canadian Account”), and such Account is denominated in United States dollars,
or in the case of a Canadian Account, Canadian dollars;

 

18



--------------------------------------------------------------------------------

(f) it is not (i) an Account arising from a “sale on approval,” “sale or
return,” “consignment” or “bill and hold” or subject to any other repurchase or
return agreement, or (ii) subject to a reserve or contra-account established by
such Borrower for potential returns or refunds (without duplication of any other
reserve or deductions regarding such returns or refunds); provided that only
such portion of such Account in the amount of such reserve or contra-account
shall be deemed ineligible pursuant to this clause (f)(ii);

(g) it is not an Account with respect to which possession and/or control of the
goods sold giving rise thereto is held, maintained or retained by such Borrower
(or by any agent or custodian of such Borrower) for the account of or subject to
further and/or future direction from the Account Debtor with respect thereto;

(h) it arises in the ordinary course of business of such Borrower;

(i) if the Account Debtor is the United States or any state or local government,
or any department, agency or instrumentality thereof, such Borrower has assigned
its right to payment of such Account to the Administrative Agent pursuant to the
Assignment of Claims Act of 1940 or any comparable state or local law, as
applicable, and evidence (reasonably satisfactory to the Administrative Agent)
of such assignment has been delivered to the Administrative Agent;

(j) if such Borrower maintains a credit limit for an Account Debtor, the
aggregate dollar amount of Accounts due from such Account Debtor and its
Affiliated Account Debtors, including such Account, does not exceed such credit
limit; provided that only such portion of such Account that exceeds such credit
limit shall be deemed ineligible pursuant to this clause (j);

(k) it is not an Account evidenced by chattel paper or an instrument;

(l) such Account is evidenced by an invoice delivered to the related Account
Debtor and is not more than (i) 60 days past the due date thereof or (ii) 90
days past the original invoice date thereof, in each case according to the
original terms of sale; provided, that up to $2,500,000 of Accounts evidenced by
invoices not more than (x) 60 days past the due date thereof or (y) 120 days
past the original invoice date thereof but which otherwise meet all other
eligibility criteria hereunder shall not be deemed ineligible pursuant to this
clause (1);

(m) it is not owing by an Account Debtor in respect of which 35% or more of the
aggregate dollar amount of all Accounts owing by such Account Debtor and its
Affiliated Account Debtors are ineligible pursuant to clause (1) immediately
above;

(n) it is not an Account with respect to an Account Debtor that is located in
any jurisdiction which has adopted a statute or other requirement with respect
to which any Person that obtains business from within such jurisdiction must
file a notice of business activities report or make any other required filings
in a timely manner in order to enforce its claims in such jurisdiction’s courts
unless (i) such notice of business activities report has been duly and timely
filed or such Borrower is exempt from filing such report and has provided the
Administrative Agent with reasonably satisfactory evidence of such exemption or
(ii) the failure to make such filings may be cured retroactively by such
Borrower for a nominal fee;

 

19



--------------------------------------------------------------------------------

(o) the Account Debtor or Affiliated Account Debtor with respect thereto is not
(i) a Loan Party or an Affiliate of a Loan Party or (ii) a director, officer,
employee or agent of a Loan Party or an Affiliate of a Loan Party;

(p) if the aggregate amount of all Accounts owed by the Account Debtor and its
Affiliated Account Debtors thereon exceeds 25% of the aggregate amount of all
Eligible Accounts at such time, then all Accounts owed by such Account Debtor or
Affiliated Account Debtors in excess of such amount shall be deemed ineligible;
provided, however that (i) with respect to Toys ‘R’ Us and Babies ‘R’ Us,
collectively, if the aggregate amount of all Accounts owed by the such entities
(including those owned by its Affiliated Account Debtors) thereon exceeds,
collectively, 40% of the aggregate amount of all Eligible Accounts at such time,
or (ii) with respect to any other Account Debtor and its Affiliated Account
Debtors that have a longterm unsecured debt rating of BBB or better by
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or the equivalent rating from Moody’s Investor Services, Inc., if the
aggregate amount of all Accounts owed by such entity (including those owned by
its Affiliated Account Debtors) thereon exceeds, collectively, 35% of the
aggregate amount of all Eligible Accounts at such time, then, in any such case,
all Accounts owed by the applicable Account Debtor(s) and its Affiliated Account
Debtors in excess of the amounts determined above shall be deemed ineligible;

(q) it is not an Account (i) with respect to which any representation or
warranty contained in this Agreement or any other Loan Document is untrue in any
material respect (or, if such representation or warranty is qualified by
materiality or Material Adverse Effect, in any respect), (ii) which violates any
of the covenants contained in this Agreement, any other Loan Document or the
agreement or contract under which it arises in any material respect (or, if such
covenant is qualified by materiality or Material Adverse Effect, in any
respect), or (iii) which arises out of a contract or order which fails in any
material respect to comply with the requirements of applicable law;

(r) it is not an Account for which such Borrower has received any prepayment or
a deposit in respect of such Account; provided, that the amount of such Account
in excess of the amount of any such prepayment and/or deposit shall not be
deemed ineligible pursuant to this clause (r); and

(s) it does not arise from the sale of goods covered under any license
agreement, distribution agreement or other similar agreement that prohibits the
granting of Liens in the proceeds of such goods in favor of the Administrative
Agent to secure the Obligations (and such prohibition has not been waived).

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if the Administrative
Agent or the Required Lenders at any time hereafter determine in its or their
reasonable credit judgment that the prospect of payment or performance by the
Account Debtor with respect thereto is materially impaired for any reason
whatsoever, such Account shall cease to be an Eligible Account after
consultation with, and notice of such determination is given to, the Borrowers.

 

20



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Eligible Inventory” means Inventory of a Borrower which is acceptable for
lending purposes to the Administrative Agent in its commercially reasonable
credit judgment. Without limiting the Administrative Agent’s aforesaid credit
judgment, the Administrative Agent shall, in general, consider Inventory to be
Eligible Inventory if it meets, and for so long as it continues to meet, each of
the following requirements:

(a) it (i) is owned by such Borrower, (ii) is subject to a perfected, first
priority Lien in favor of the Administrative Agent and (iii) is not subject to
any other assignment, claim or Lien; provided that, if subject to any such other
assignment, claim or lien, such Inventory shall be deemed ineligible pursuant to
this clause (a) only to the extent of the amount of such assignment, claim or
Lien;

(b) it is salable and not slow-moving, obsolete or discontinued;

(c) it is in the possession and control of a Loan Party and it is stored and
held in facilities owned by a Loan Party (and not subject to a mortgage other
than a mortgage in favor of the Administrative Agent) or, if such facilities are
not so owned, the Administrative Agent is in possession of a Collateral Access
Agreement from any lessor or mortgagee thereof with respect thereto or a Rent
Reserve is then in effect with respect to such location;

(d) it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;

(e) it is not subject to any agreement or license which would restrict the
Administrative Agent’s ability to sell or otherwise dispose of such Inventory
unless the applicable licensor has entered into a consent agreement in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
the licensor permits the sale or disposal of such Inventory, or which contains
any prohibition on the Administrative Agent’s Lien therein to secure the
Obligations (unless the applicable licensor has entered into a consent agreement
in form and substance reasonably satisfactory to the Administrative Agent
pursuant to which such prohibition shall have been waived);

(f) it is located at one of the owned or leased locations of such Borrower
identified on Schedule 6.16 (subject to clause (g) below);

(g) it is not “in transit” to such Borrower or held by such Borrower on
consignment; provided that up to $5,000,000 of Inventory which is “in transit”
(the “In-Transit Inventory”) shall be deemed eligible hereunder so long as such
In-Transit Inventory (i) otherwise meets all other criteria for eligibility
hereunder, (ii) the In-Transit Inventory is subject to bills of lading, air
bills or other similar documentation (collectively, the “Shipping Documents”)
which are adequate as determined by the Administrative Agent in its commercially
reasonable credit judgment; (iii) the In-Transit Inventory is fully-insured
under an insurance policy naming the Administrative Agent as loss payee,
(iv) the applicable Borrower has title to such an In-Transit Inventory, (v) such
In-Transit Inventory shall be listed as such on the report required pursuant to
Section 7.02(f) for the months in which such In-Transit Inventory is in transit,
and (vi) the Borrowers have, if and to the extent requested by the
Administrative Agent at any time during the continuation of an Default or Event
of Default, delivered such Shipping Documents to the Administrative Agent,
appropriately endorsed, together with a power of attorney to allow the
Administrative Agent to list itself as “consignee” thereunder;

 

21



--------------------------------------------------------------------------------

(h) it is finished goods and is not work-in-progress, display inventory, supply
items, packaging, tooling, samples or literature;

(i) it is not identified to any purchase order or contract to the extent
progress or advance payments are received with respect to such Inventory; and

(j) it does not breach any of the representations, warranties or covenants
pertaining to Inventory set forth in the Loan Documents in any material respect
(or, if such representation or warranty is qualified by materiality or Material
Adverse Effect, in any respect).

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

“Environmental Laws” means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

22



--------------------------------------------------------------------------------

“Equity Issuance” means any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class of equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, and (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Acquisition.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, the rate determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent to be equal
to the quotient obtained by dividing (a) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (b) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Base Rate.”

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.

 

23



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 9.01.

“Excess Revolving Loan Availability” means at any time the excess of the
Revolving Loan Availability over the Total Revolving Outstandings at such time.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Accounts” means (a) deposit accounts used exclusively for payroll,
payroll taxes or employee benefits, (b) deposit accounts used in the ordinary
course of business for daily accounts payable and that have an ending daily
balance of zero and (c) deposit accounts containing at the end of any day, in
the aggregate for all such accounts, not more than (i) from the First Amendment
Effective Date through and including the date sixty (60) days following the
First Amendment Effective Date, $1,000,000 (provided that the applicable
depository bank must be a Lender) and (ii) thereafter, $100,000.

“Excluded Property” means, with respect to any Loan Party, (a) any real property
which is located outside of the United States or which has an appraised value of
less than $2,000,000, (b) unless requested by the Administrative Agent or the
Required Lenders, any leased real property, (c) unless requested by the
Administrative Agent or the Required Lenders, any IP Rights for which a
perfected Lien thereon is not effected either by filing of a UCC financing
statement or by appropriate evidence of such Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office,
(d) unless requested by the Administrative Agent or the Required Lenders, any
personal property (other than personal property described in clause (c) above)
for which the attachment or perfection of a Lien thereon is not governed by the
UCC, (e) the Equity Interests of any direct Foreign Subsidiary of any Loan Party
to the extent not required to be pledged to secure the Obligations pursuant to
Section 7.13(a) and (f) any property which, subject to the terms of
Section 8.08, is subject to a Lien of the type described in Section 8.02(d)
pursuant to documents which prohibit such Loan Party from granting any other
Liens in such property.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
the L/C Issuer (or a branch thereof), or any other recipient of any payment to
be made by or on account of any obligation of a Borrower hereunder, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), (i) by a taxing
authority in the United States or a jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or (ii) as a result of a present or former
connection between such recipient and the jurisdiction imposing such tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document), (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which such
Borrower is located (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that is
not a Foreign Lender, (d) any taxes imposed on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA to establish that such
payment is exempt from withholding under FATCA and (e) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Parent under
Section 11.13), any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender pursuant to the Laws in force at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from such Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(ii) or (c).

 

24



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means those letters of credit identified on
Schedule 1.01.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations promulgated thereunder or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated June 21, 2011 among the Parent,
the Administrative Agent and the Arranger.

“First Amendment” means that certain Waiver and First Amendment to Credit
Agreement and First Amendment to Security Agreement dated as of the date hereof
by and among the Loan Parties, the Administrative Agent and the Required
Lenders.

“First Amendment Effective Date” means August 13, 2012.

“First Amendment Fee Letter” means the letter agreement, dated the First
Amendment Effective Date, among the Parent, the Administrative Agent and the
Arranger.

“First-Tier Foreign Subsidiary” means, any direct Foreign Subsidiary of a Loan
Party or Subsidiary organized under the laws of the United States.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of the Parent and its consolidated
Subsidiaries, which period shall be the 12-month period ending on December 31st
of each calendar year. References to a Fiscal Year with a number corresponding
to any calendar year (e.g., “Fiscal Year 2011”) refer to the Fiscal Year ending
on December 31st of such calendar year.

 

25



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fully Satisfied” means, with respect to the Obligations, as of any date, that,
as of such date, (a) all principal and interest accrued to such date which
constitute Obligations arising under the Loan Documents shall have been paid in
full in cash, (b) all fees, expenses and other amounts then due and payable
which constitute Obligations arising under the Loan Documents shall have been
paid in full in cash (other than contingent indemnification obligations for
which no claim has been asserted), (c) all outstanding Letters of Credit shall
have been (i) terminated or shall have expired, (ii) Cash Collateralized or
(iii) made subject to other arrangements reasonably satisfactory to the
Administrative Agent and the L/C Issuer, (d) if a holder of Obligations under
Swap Contracts has provided prior written notice to the Administrative Agent
thereof, all amounts then due and payable (or which will be due and payable
following notice or expiration of any grace period) shall have been paid in full
in cash or made subject to other arrangements reasonably satisfactory to such
holder, (e) if a holder of Obligations under Treasury Management Agreements has
provided prior written notice to the Administrative Agent thereof, all amounts
then due and payable (or which will be due and payable following notice or
expiration of any grace period) shall have been paid in full in cash or made
subject to other arrangements reasonably satisfactory to such holder and (f) the
Commitments shall have expired or been terminated in full.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

26



--------------------------------------------------------------------------------

“Guarantors” means (a) each Domestic Subsidiary of the Parent identified as a
“Guarantor” on the signature pages hereto, (b) each other Person that joins as a
Guarantor pursuant to Section 7.11 or otherwise, (c) with respect to obligations
under any Swap Contract between any Subsidiary and any Lender or Affiliate of a
Lender that is permitted to be incurred pursuant to Section 8.01(e) and
obligations under any Treasury Management Agreement between any Subsidiary and
any Lender or Affiliate of a Lender, any Borrower, and (d) the successors and
permitted assigns of the foregoing.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
Governmental Authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c).

“I & J” has the meaning specified in the introductory paragraph hereto.

“Immaterial Foreign Subsidiary” means, at any time of determination, any Foreign
Subsidiary that has total assets (on a subconsolidated basis with its
Subsidiaries) not exceeding $2,000,000 and has total annual revenues (on a
subconsolidated basis with its Subsidiaries) not exceeding $2,000,000.

“Inactive Subsidiary” means, at any time of determination, any Subsidiary that
(a) does not own or lease assets having an aggregate fair market value in excess
of $50,000, (b) is not obligated in respect of liabilities exceeding $50,000 in
the aggregate (other than liabilities owed to a Loan Party) and (c) does not
engage in any business. As of the Closing Date, the Inactive Subsidiaries are
Russ Berrie & Co. West, BOA Done, Inc., P/F Done, Inc., Fluf N’ Stuf, Inc.,
RBTACQ, Inc., RBCACQ, Inc., Russ Berrie (Holdings) Limited, Russ Berrie
(Deutschland) GmBH, Russ Berrie (Osterreich) GmBH and Russ Berrie (Benelux) B.V.

 

27



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, whether or not evidenced by bonds, debentures,
notes or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services, (d) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person; provided that if such
Person has not assumed or otherwise become liable for such indebtedness, such
indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (f) the
Swap Termination Value under Swap Contracts of such Person, (g) all Contingent
Liabilities of such Person, (h) all Indebtedness of any partnership of which
such Person is a general partner, (i) all monetary obligations of such Person
under (i) so called synthetic, off-balance sheet or tax retention leases (solely
for purposes of calculating compliance with the financial covenants set forth in
Section 8.13, discounted to present value at a reasonable capitalization rate
fixed reasonably acceptable to the Administrative Agent), or (ii) an agreement
for the use or possession of property creating obligations that do not appear on
the balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment), (j) any Equity Interests or other equity
instrument, whether or not mandatorily redeemable, that under GAAP is
characterized as debt, whether pursuant to Financial Accounting Standards Board
Issuance No. 150 or otherwise and (k) the Subordinated Debt, if any; it being
acknowledged and agreed that the Earnout Consideration, any settlement payments
related to Duty Amounts and trade payables and accrued expenses, in each case
arising in the ordinary course of business, shall not be deemed to constitute
“Indebtedness” for purposes of this Agreement.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Additional Reserve” means (i) from the First Amendment Effective Date
through the date of the delivery of the Borrowing Base Certificate due on
September 20, 2012, an amount equal to $2,500,000 and (ii) thereafter, an amount
established by the Administrative Agent based upon the information contained in
the field examination and inventory appraisals performed by the Administrative
Agent, with such reserve to be adjusted or modified by the Administrative Agent
in its sole discretion.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds one
month, the respective dates that fall every month after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each calendar
month and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the applicable Borrower in its Loan Notice; provided
that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

 

28



--------------------------------------------------------------------------------

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986.

“Inventory” is defined in the Guaranty and Collateral Documents.

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Equity Interest, by making any
loan or advance, by assuming, becoming obligated with respect to a liability,
Indebtedness or Contingent Liability in respect of obligations of such other
Person (other than travel, relocation and similar advances to employees in the
ordinary course of business). For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IP Rights” has the meaning specified in Section 6.18.

“IP Sub” means RB Trademark Holdco, LLC, a Delaware limited liability company.

“IP Sub IP” means the IP Rights owned by IP Sub.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the applicable Borrower (or any Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.11 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.11.

“Kids Line” has the meaning specified in the introductory paragraph hereto.

“LaJobi” has the meaning specified in the introductory paragraph hereto.

“LaJobi Acquisition” means the purchase by LaJobi of substantially all of the
assets of LaJobi Industries pursuant to and in accordance with the Acquisition
Documents.

“LaJobi Industries” means LaJobi Industries, Inc., a New Jersey corporation.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

29



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide solely for cash payment upon
presentation of a sight draft.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments less the Availability Block and (b) $25,000,000.
The Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitments.

 

30



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement having the practical effect of any of the foregoing, encumbrance,
lien (statutory or otherwise), charge, or preference, priority or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Liquidity” means, at any date of determination, an amount equal to Excess
Revolving Loan Availability at such date plus the aggregate amount of cash and
Cash Equivalents held by the Borrowers at such date.

“Loans” means, collectively, the Revolving Loans, Swing Line Loans and the Term
Loan and “Loan” means any of the foregoing.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, the Fee Letter and the First
Amendment Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Parent and
its Subsidiaries taken as a whole, (b) a material impairment of rights and
remedies, taken as a whole, of any of the Administrative Agent, the L/C Issuer
or any Lender under any Loan Document, (c) a material impairment of the ability
of any Loan Party to perform, in any material respect, its obligations under any
Loan Document to which it is a party and (d) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Maturity Date” means April 1, 2014; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next succeeding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Property” means any real property that is owned by any Loan Party and
is subject to a Mortgage.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent a security interest in the fee
interests of any Loan Party in any real property.

 

31



--------------------------------------------------------------------------------

“Multiemployer Pension Plan” means a multiemployer plan, as defined in
Section 3(37)(A) of ERISA, to which any Loan Party or any other member of the
Controlled Group maintains, contributes to, or has an obligation to contribute
to (or, within the immediately preceding six (6) years, maintained, contributed
to or had an obligation to contribute to) on behalf of participants who were
employed by any of them.

“Note” has the meaning specified in Section 2.11(a).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming a Loan
Party as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party or any
Subsidiary and any Lender or Affiliate of a Lender that is permitted to be
incurred pursuant to Section 8.01(e) and (b) all obligations under any Treasury
Management Agreement between any Loan Party or any Subsidiary and any Lender or
Affiliate of a Lender.

“OFAC” has the meaning specified in Section 7.06.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

 

32



--------------------------------------------------------------------------------

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA or the minimum funding standards
of ERISA (other than a Multiemployer Pension Plan), which any Loan Party or any
member of the Controlled Group maintains, contributes to, or has an obligation
to contribute to (or, within the immediately preceding six (6) years,
maintained, contributed to or had an obligation to contribute to) on behalf of
participants who were employed by any of them. The term Pension Plan shall also
include any other plan providing retirement income that is not governed by the
Laws of the United States.

“Permitted Acquisition” has the meaning specified in Section 8.04(d).

“Permitted Holder” means (i) Prentice Capital Management or its affiliates or
any investment fund managed or advised by Prentice Capital Management or its
affiliates or (ii) (1) any institutional Person or entity described in
Rule 13d-1(b)(1)(ii) under the Exchange Act, (2) any “qualified institutional
buyer” as defined in Rule 144A(a)(1) promulgated under the Securities Act of
1933, as amended (the “Act”), (3) any institutional Person or entity described
in clauses (1), (2), (3), (7) or, to the extent comprised of institutional
Persons or entities described in clauses (1), (2), (3) and/or (7), clause (8) of
the definition of “accredited investor” as defined in Rule 501(a) promulgated
under the Act, or (4) any similar institutional equity investor.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 8.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PIK Rate” means (a) from the First Amendment Effective Date through and
including December 15, 2012, 0% per annum, and (b) thereafter, (i) with respect
to Term Loans that are Eurodollar Rate Loans, 2.0% per annum, (ii) with respect
to Term Loans that are Base Rate Loans, 2.0% per annum, (iii) with respect to
Revolving Loans that are Eurodollar Rate Loans, 0% and (iv) with respect to
Revolving Loans that are Base Rate Loans, 0%.

“Platform” has the meaning specified in Section 7.02(f).

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.13, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 7.01(a) or (b). In
connection with the foregoing, (a) with respect to any Disposition or
Involuntary Disposition, (i) income statement and cash flow statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and
(b) with respect to any Permitted Acquisition, (i) income statement and cash
flow statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Parent and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent and (ii) any Indebtedness
incurred or assumed by any Loan Party or any Subsidiary (including the Person or
property acquired) in connection with such transaction and any Indebtedness of
the Person or property acquired which is not retired in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.

 

33



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 7.02.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Rent Reserve” means a dollar amount determined by the Administrative Agent in
its commercially reasonable credit judgment (initially set at three months’
rent) with respect to any leased facility in which inventory is located and for
which the Administrative Agent has not received a Collateral Access Agreement.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Internal Revenue Code
(without regard to whether the Pension Plan is a plan described in
Section 4021(a)(2) of ERISA) or under Section 302 of ERISA.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” has the meaning specified in Section 8.03.

“Retained Executive” has the meaning specified in Section 7.19.

 

34



--------------------------------------------------------------------------------

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as such amount may be adjusted from time to time in accordance with this
Agreement.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Loan Availability” means, at any time, the lesser of (i) the
Aggregate Revolving Commitments less the Availability Block, and (ii) the
Borrowing Base.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

“Sassy” has the meaning specified in the introductory paragraph hereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties.

“Senior Officer” means, with respect to any Loan Party, any of the chief
executive officer, the chief financial officer, the chief operating officer or
the treasurer or controller or vice president of finance, of such Loan Party.

“Subordinated Debt” means any Indebtedness of any Loan Party or any Subsidiary
that is unsecured and is expressly subordinated to the prior payment in full, in
cash, of the Obligations pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall (i) refer to a
Subsidiary or Subsidiaries of the Parent and (ii) exclude Inactive Subsidiaries.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

35



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Revolving Commitments less the Availability Block. The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning has the meaning specified in Section 2.01A.

“Term Loan Commitments” means, as to each Lender, its portion of the Term Loan
made to the Borrowers pursuant to Section 2.01A, in the principal amount set
forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Term Loan Commitments of all of the Lenders as in effect on the
First Amendment Effective Date is $23,000,000.

“Termination Event” means, with respect to a Pension Plan, (a) a Reportable
Event, (b) the withdrawal of any member of the Controlled Group from such
Pension Plan during a plan year in which any member of the Controlled Group was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA or was deemed
such under Section 4068(f) of ERISA, (c) the termination of such Pension Plan,
the filing of a notice of intent to terminate the Pension Plan or the treatment
of an amendment of such Pension Plan as a termination under Section 4041 of
ERISA, (d) the institution by the PBGC of proceedings to terminate such Pension
Plan or (e) any event or condition that might constitute grounds under
Section 4042 of ERISA for the termination of, or appointment of a trustee to
administer, such Pension Plan.

 

36



--------------------------------------------------------------------------------

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Transition Date” means the date upon which the last of the following occurs:
(i) December 31, 2012, (ii) the last day of the first trailing-twelve month
period during which the Borrowers’ Consolidated Leverage Ratio is less than 3.00
to 1.00 and the Borrowers’ Consolidated Fixed Charge Coverage Ratio is greater
than 1.50 to 1.00; (c) the date upon which the Borrowers reach definitive
settlement agreements with the U.S. Customs and Border Protection agency with
respect to all outstanding Duty Events; and (d) the repayment of the Term Loan
in full.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” is defined in the Security Agreement.

“Unfunded Liability” means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans of the Loan Parties
and each other member of the Controlled Group exceeds the fair market value of
all assets allocable to those benefits, all determined as of the then most
recent valuation date for each Pension Plan, using the actuarial assumptions
used by the Pension Plans for purposes of determining the minimum funding
contributions under Section 412 of the Internal Revenue Code to the extent
applicable.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wholly-Owned Subsidiary” means, as to any Person, a Subsidiary all of the
Equity Interests of which (except directors’ qualifying Equity Interests) are at
the time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person. Unless the context otherwise requires, each reference
to a Wholly-Owned Subsidiary herein shall be a reference to a Wholly-Owned
Subsidiary of the Parent.

 

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

37



--------------------------------------------------------------------------------

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Loan Parties
and their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

38



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Parent shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders
and the Loan Parties and any such amendment shall not include any amendment fees
payable by a Loan Party); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Parent shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. For purposes of calculations made pursuant to the
terms of this Agreement, GAAP will be deemed to treat operating leases in a
manner consistent with their current treatment under generally accepted
accounting principles as in effect on the Closing Date, notwithstanding any
modifications or interpretive changes thereto that may occur thereafter.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.13
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis with respect to (i) any Disposition of all of the Equity
Interests of, or all or substantially all of the assets of, a Subsidiary,
(ii) any Disposition of a line of business or division of any Loan Party or
Subsidiary, or (iii) any Permitted Acquisition, in each case, occurring during
the applicable period.

 

1.04 Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

 

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

39



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrowers in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the lesser of (A) the Aggregate Revolving
Commitments less the Availability Block and (B) the Borrowing Base at such time,
and (ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment.
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.01A Term Loans.

Subject to the terms and conditions set forth herein and in the First Amendment,
each Lender shall be deemed to have made its portion of a term loan
(collectively, the “Term Loan”) to the Borrowers in Dollars on the First
Amendment Effective Date in an amount not to exceed such Lender’s Term Loan
Commitment. Amounts repaid on the Term Loan may not be reborrowed. The Term Loan
may consist of Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by a
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of such Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $100,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the applicable Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
a Borrower fails to specify a Type of a Loan in a Loan Notice or if a Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the first day
immediately following the last day of the Interest Period last in effect with
respect to the applicable Eurodollar Rate Loans. If a Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

 

40



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the applicable Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by such
Borrower; provided, however, that if, on the date of a Borrowing of Revolving
Loans, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to such Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurodollar Rate Loans be converted immediately to Base Rate
Loans.

(d) The Administrative Agent shall promptly notify the Parent and the Lenders of
the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Parent and the Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Revolving Loans
and five Interest Periods in effect with respect to the Term Loan.

 

41



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of any Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of such Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the lesser of (I) the Aggregate Revolving Commitments less the
Availability Block and (II) the Borrowing Base at such time, (y) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by a Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by such Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly each Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Lenders (other than Defaulting Lenders) holding a majority
of the Revolving Commitments have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur more than one
year after the Letter of Credit Expiration Date, unless all the Lenders that
have Revolving Commitments have approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

42



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to borrowers generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $25,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer solely shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included the L/C Issuer solely with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the L/C Issuer.

 

43



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent on a Business Day at least three Business Days (or such
later date and time as the Administrative Agent and the L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the applicable Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not be satisfied or waived, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the applicable Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

 

44



--------------------------------------------------------------------------------

(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer, a
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than one year after the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or a Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing the L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), such Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
applicable Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the applicable
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Revolving Outstandings shall not
exceed the lesser of (a) the Aggregate Revolving Commitments less the
Availability Block and (b) the Borrowing Base at such time. Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

45



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by a Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of a
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

46



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from a Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary;

provided, that nothing in this Section 2.03(e) shall be deemed a waiver of the
third and fourth sentences of Section 2.03(f).

 

47



--------------------------------------------------------------------------------

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude a Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to such Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

 

48



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit; provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.15(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders and prior notice to
the Parent, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in the Fee Letter, computed on the amount of such Letter of Credit,
and payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit and on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrowers shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrowers, and that
the Borrowers’ business derives substantial benefits from the businesses of such
Subsidiaries.

 

49



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender may, in its discretion, in reliance upon the agreements of
the other Lenders set forth in this Section 2.04, make loans (each such loan, a
“Swing Line Loan”) to the Borrowers in Dollars from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Revolving Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Outstandings shall not exceed the lesser of (A) the
Aggregate Revolving Commitments less the Availability Block and (B) the
Borrowing Base at such time, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and provided, further, that the Borrowers
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall bear interest only at a rate based on the Base Rate. Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
a Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $100,000 and integral multiples of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the applicable Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied or waived,
then, subject to the terms and conditions hereof, the Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the applicable
Borrower.

 

50



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of a Borrower (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding to refinance the existing Swing Line Loans. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice) and provided that,
after giving effect to such Borrowing, the Total Revolving Outstandings shall
not exceed the lesser of (a) the Aggregate Revolving Commitments less the
Availability Block and (b) the Borrowing Base at such time. The Swing Line
Lender shall furnish the applicable Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount (excluding interest and fees as aforesaid) so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

51



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

52



--------------------------------------------------------------------------------

2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans and Term Loan. A Borrower may, upon notice from such
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans (without a corresponding commitment
reduction) and the Term Loan in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 12:00 noon on the date of such prepayment, (B) any such prepayment
shall (1) in the case of Eurodollar Rate Loans, be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or (2) in the case of
Base Rate Loans, be in a principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof (or, in each case, if less, the entire principal
amount thereof then outstanding) and (C) any prepayment of the Term Loan shall
be applied to the remaining principal amortization payments in inverse order of
maturity. Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by a Borrower, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.15, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

(ii) Swing Line Loans. A Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by a Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the lesser of (A) the Aggregate Revolving Commitments then in
effect less the Availability Block or (B) the Borrowing Base then in effect, the
Borrowers shall immediately prepay Revolving Loans and/or Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless
after the prepayment in full of the Revolving Loans and Swing Line Loans the
Total Revolving Outstandings exceed the lesser of (A) the Aggregate Revolving
Commitments then in effect less the Availability Block or (B) the Borrowing Base
then in effect.

(ii) Dispositions related to IP Sub and Sassy Real Estate and Involuntary
Dispositions. The Borrowers shall prepay the Loans and/or Cash Collateralize the
L/C Obligations as hereafter provided in an aggregate amount equal to 100% of
the net cash proceeds received by any Loan Party or any Subsidiary from all
Dispositions of any or all of (1) the assets of the IP Sub, (2) the Equity
Interests in IP Sub, (3) the real property owned by Sassy as of the Closing
Date, (4) any other Disposition (excluding Dispositions described in
Section 8.04(a)) and (5) any Involuntary Dispositions in an amount greater than
$1,000,000 to the extent the net cash proceeds of such Involuntary Disposition
are not reinvested in assets (excluding current assets as classified by GAAP)
that are useful in the business of the Loan Parties within 180 days of the date
of such Involuntary Disposition, in each case, within three (3) Business Days of
such Borrower’s receipt of any such net cash proceeds.

 

53



--------------------------------------------------------------------------------

(iii) Debt Issuances. Immediately upon receipt by any Loan Party or any
Subsidiary of the net cash proceeds of any Debt Issuance, the Borrowers shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in Section 2.05(b)(vii) in an aggregate amount equal to 100% of such
net cash proceeds.

(iv) Equity Issuances. Immediately upon the receipt by any Loan Party or any
Subsidiary of the net cash proceeds of any Equity Issuance, the Borrowers shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in Section 2.05(b)(vii) in an aggregate amount equal to 100% of such
net cash proceeds.

(v) Reductions in Availability Block. Immediately upon the effectiveness of any
reduction in the Availability Block, the Borrowers shall repay the Loans and/or
Cash Collateralize the L/C Obligations as hereafter provided in
Section 2.05(b)(vii) in an aggregate amount equal to 100% of such reduction.

(vi) Eligibility Increases. Promptly following the occurrence of any Eligibility
Increase after September 20, 2012 which, had such Eligibility Increase occurred
on or before September 14, 2012 (and which would thereby have been included in
the Borrowing Base Certificate delivered on September 20, 2012 used to determine
the principal repayment required by Section 2.07(c)(i) which for purposes of
this Section 2.05(b)(vi) shall be determined without giving effect to the
Availability Block in effect at the time of determination), would have resulted
in a greater principal repayment pursuant to Section 2.07(c)(i), the Borrowers
shall repay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in Section 2.05(b)(vii) in an aggregate amount equal to 100% of the
additional amount that would have been paid pursuant to such Section. For the
avoidance of doubt, any payments required by this Section 2.05(b)(vi) are
without duplication of payment of any amount required to be repaid pursuant to
Section 2.05(b)(v) and, therefore, any amount paid pursuant to
Section 2.05(b)(v) as a result of a reduction in the Availability Block due to
an Eligibility Increase shall reduce the amount of the repayment required
hereby. For purposes of clarity, notwithstanding anything to the contrary in
this Agreement, the amount of any mandatory prepayment under this
Section 2.05(b)(vi) shall be the same on a dollar for dollar basis as the
related Eligibility Increase amount.

(vii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.05(b)(i), first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations; and

(B) with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii), (iii),
(iv), (v) and (vi), first to the Term Loan (to the remaining principal
amortization payments in inverse order of maturity), second, ratably to the L/C
Borrowings and the Swing Line Loans, third, to the outstanding Revolving Loans,
and, fourth, to Cash Collateralize the remaining L/C Obligations.

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in inverse
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment. For the avoidance of doubt, no mandatory prepayment shall
result in a reduction of the Revolving Commitment.

 

54



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Aggregate Revolving Commitments.

The Parent may, upon notice to the Administrative Agent, terminate the Aggregate
Revolving Commitments, or from time to time permanently reduce the Aggregate
Revolving Commitments to an amount not less than the Total Revolving
Outstandings; provided that (i) any such notice shall be received by the
Administrative Agent not later than three Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Revolving Commitments less the Availability
Block, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any notice
of termination or reduction of the Aggregate Revolving Commitments. Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Lender according to its Applicable Percentage. All
fees accrued with respect thereto until the effective date of any termination of
the Aggregate Revolving Commitments shall be paid on the effective date of such
termination.

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrowers shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
Maturity Date.

(c) Term Loan. The Borrowers shall repay the outstanding principal amount of the
Term Loan as follows:

(i) Upon delivery of the Borrowing Base Certificate due on September 20, 2012
(reported as of September 14, 2012), the Borrowers shall make an immediate
principal repayment in an amount equal to the amount by which the Liquidity
(which for purposes of this Section 2.07(c)(i) shall be determined without
giving effect to the Availability Block in effect at the time of determination)
on such date (as evidenced by the Borrowing Base Certificate) exceeds
$5,000,000. In the event that the Administrative Agent or the Required Lenders
determine that the Borrowers have made payments of accounts payable and other
obligations in a manner inconsistent with historical practices (such that cash
and Cash Equivalents on hand as of such date are artificially low), then the
Administrative Agent shall determine Liquidity without giving effect to such
inconsistent payments.

(ii) Commencing September 30, 2012, the Borrowers shall repay the principal
amount of the Term Loan outstanding after giving effect to the payment described
in Section 2.07(c)(i) in monthly installments on the last day of each calendar
month. Such installment payments shall be in an amount determined based on a
five-year straight line amortization of such principal amount.

 

55



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate plus the PIK Rate; (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the sum of the Base
Rate plus the Applicable Rate plus the PIK Rate; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the sum of the Base Rate
plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount until paid shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders and prior written
notice to the Parent, such amount until paid shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders and prior written notice to the
Parent, while any Event of Default exists, the Borrowers shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

56



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be due and payable in cash in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in cash in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law. Notwithstanding
the foregoing, on each Interest Payment Date the Borrowers may elect to either
(i) accrue (and not pay in cash) to the outstanding principal of the Term Loan
an amount (the “PIK Amount”) equal to the interest on the Term Loan at the PIK
Rate for the period ending on such Interest Payment Date or (ii) pay a portion
(or all) of the PIK Amount in cash and accrue the remaining PIK Amount (if any)
to the outstanding principal amount of the Term Loan; provided, that during the
continuance of an Event of Default all interest shall be paid in cash and no
portion of the PIK Amount may be accrued to the outstanding principal of the
Term Loan. The Borrowers shall be deemed to have elected to accrue all of the
PIK Amount to the outstanding principal amount of the Term Loan unless the
Borrowers advise the Administrative Agent otherwise not less than three
(3) Business Days’ prior to the applicable Interest Payment Date.

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (y) the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.15. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the last day of the Availability
Period. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately (but
without duplication) for each period during such quarter that such Applicable
Rate was in effect. For purposes of clarification, Swing Line Loans shall not be
considered outstanding for purposes of determining the unused portion of the
Aggregate Revolving Commitments.

 

57



--------------------------------------------------------------------------------

(b) Fee Letter. The Borrowers shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(c) Catch Up Fee. In the event that the Term Loan has not been repaid in full on
or before December 15, 2012, the Borrowers shall pay to the Administrative
Agent, for the account of each Lender in accordance with its Applicable
Percentage, a fee (the “Catch Up Fee”) in an amount equal to the Catch Up
Amount, which fee shall be deemed earned and capitalized on December 16, 2012.
The Borrowers may elect to either (i) accrue the full Catch Up Amount to the
outstanding principal of the Term Loan or (ii) pay a portion (or all) of the
Catch Up Amount in cash and accrue the remaining portion of the Catch Up Amount
(if any) to the outstanding principal amount of the Term Loan; provided, that if
an Event of Default exists on December 15, 2102, the full amount of the Catch Up
Fee shall be paid in cash and no portion thereof may be accrued to the
outstanding principal of the Term Loan. For purposes of clarity, the Catch Up
Fee shall be waived and shall never be due and payable if the Term Loan is
repaid in full on or before December 15, 2012.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Base Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Parent or for any other reason, the Parent or the Lenders
(after consultation with the Parent and with calculations supporting such
determination) determine that (i) the Consolidated Leverage Ratio as calculated
by the Parent as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrowers shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to a Borrower under the Bankruptcy Code of the
United States, automatically and without further action by the Administrative
Agent, any Lender or the L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the L/C Issuer,
as the case may be, under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under
Article IX. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

58



--------------------------------------------------------------------------------

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11(a) (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by a Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

59



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate otherwise applicable to such Borrowing. If the
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

60



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Loan Party or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

61



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrowers shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. Each Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 9.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

62



--------------------------------------------------------------------------------

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as any Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Parent, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 5.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

63



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided, that, the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans of that Lender.

(b) Defaulting Lender Cure. If the Parent, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.16 Parent as Agent.

Each Subsidiary of the Parent that is or becomes a “Borrower” pursuant to this
Agreement hereby irrevocably appoints the Parent as its agent for all purposes
relevant to this Agreement and each of the other Loan Documents, including
(i) the giving and receipt of notices, (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders, to any such Borrower hereunder. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Parent,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Parent in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Borrower; provided that if such
communication is directed to a specific Borrower, it shall indicate to which
Borrower it is directed.

 

64



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Loan Parties or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Loan Parties shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, any Lender or the L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnification. (i) Without limiting the provisions of subsection
(a) or (b) above, the Loan Parties shall, and do hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Loan Parties shall also, and do hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within ten days after demand therefor,
for any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Parent by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

65



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Loan Parties and the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrowers or the Administrative
Agent) incurred by or asserted against any Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Parent or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Parent and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Parent or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Parent or the Administrative
Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrowers pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if a Borrower is resident
for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Parent and
the Administrative Agent executed originals of Internal Revenue Service Form W-9
or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Parent or the Administrative Agent as will enable
the Parent or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

 

66



--------------------------------------------------------------------------------

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Parent and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Parent or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of a Borrower within the meaning of section 881(c)(3)(B) of
the Internal Revenue Code, or (C) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed originals
of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Parent or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Parent and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

 

67



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Base Rate, or to determine or charge
interest rates based upon the Eurodollar Base Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Parent through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Base Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender, shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Base Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Parent that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all of such
Lender’s Eurodollar Rate Loans to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Base
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Base Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Base Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Base Rate. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.

 

68



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with a Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly notify
the Parent and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Base Rate component of the Base Rate, the utilization of the
Eurodollar Base Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Base Rate (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrowers will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

69



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Parent shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Parent of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

3.05 Compensation for Losses.

Upon demand (which shall be accompanied by a statement setting forth in
reasonable detail the basis for the amount being claimed) of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

70



--------------------------------------------------------------------------------

(b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by such Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Parent pursuant to
Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any additional
amount to any Lender, the L/C Issuer, or any Governmental Authority for the
account of any Lender or the L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or (iii) any Lender delivers notice pursuant to Section 3.02, the
Parent may replace such Lender in accordance with Section 11.13.

3.07 Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder,
and resignation of the Administrative Agent.

 

71



--------------------------------------------------------------------------------

ARTICLE IV

GUARANTY

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
the L/C Issuer, each Affiliate of a Lender that enters into a Swap Contract or a
Treasury Management Agreement with any Loan Party or any Subsidiary, and each
other holder of the Obligations as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Obligations in full when due (whether
at stated maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) strictly in accordance with the terms
thereof. The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against any Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been Fully Satisfied and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

72



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

4.03 Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of counsel) incurred by the Administrative Agent
or such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

73



--------------------------------------------------------------------------------

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in said Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors and the Borrowers as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Loan Documents and no Guarantor shall
exercise such rights of contribution until all Obligations have been Fully
Satisfied and the Commitments have terminated.

4.07 Guarantee of Payment; Continuing Guarantee; Release of Guaranty.

(a) The guarantee in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

(b) A Guarantor shall be automatically released from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder and any Collateral granted by such Guarantor under the
Collateral Documents shall be promptly released.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01 Conditions of Effectiveness.

This Agreement shall be effective upon satisfaction of the following conditions
precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of this
Agreement, by each Lender.

 

74



--------------------------------------------------------------------------------

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
reasonably satisfactory to the Administrative Agent.

(c) No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2010, in the operations, business, assets, properties,
liabilities (actual or contingent), or condition (financial or otherwise) of the
Parent and its Subsidiaries, taken as a whole.

(d) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance reasonably satisfactory to the
Administrative Agent:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(e) Personal Property Collateral. Receipt by the Administrative Agent of the
following:

(i) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;

(ii) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Equity Interests of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the law of the jurisdiction of organization of such Person);

(iii) duly executed notices of grant of security interest in the form required
by the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
United States registered intellectual property of the Loan Parties;

(iv) Account Control Agreements with respect to deposit accounts to the extent
required pursuant to Section 7.17; and

(v) in the case of any material personal property Collateral located at a
premises leased by a Loan Party, such estoppel letters, consents and waivers
from the landlords on such real property as may be reasonably required by the
Administrative Agent.

 

75



--------------------------------------------------------------------------------

(f) Real Property Collateral. Receipt by the Administrative Agent of the
following:

(i) fully executed and notarized Mortgages or amendments to existing Mortgages
encumbering the fee interest of any Loan Party in each of the real properties
designated as a Mortgaged Property on Schedule 6.16;

(ii) Subject to Section 7.18, maps or plats of an as-built survey of the sites
of the real property covered by the Mortgages certified to the Administrative
Agent and the title insurance company issuing the policies referred to in
Section 5.01(f)(iii) in a manner reasonably satisfactory to each of the
Administrative Agent and such title insurance company, dated a date reasonably
satisfactory to each of the Administrative Agent and such title insurance
company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy;

(iii) Subject to Section 7.18, ALTA mortgagee title insurance policies and
endorsements thereto (if required) issued by a title insurance company
reasonably acceptable to the Administrative Agent with respect to each Mortgaged
Property, assuring the Administrative Agent that each of the Mortgages creates a
valid and enforceable first priority mortgage lien on the applicable Mortgaged
Property, free and clear of all defects and encumbrances except Permitted Liens,
which title insurance policies shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent and shall include such
endorsements as are reasonably requested by the Administrative Agent; and

(iv) evidence as to (A) whether any Mortgaged Property is in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (B) if any Mortgaged Property is a Flood
Hazard Property, (1) whether the community in which such Mortgaged Property is
located is participating in the National Flood Insurance Program, (2) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (a) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (b) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (3) copies of insurance policies or
certificates of insurance of the Borrower and its Subsidiaries evidencing flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent as sole loss payee on behalf of the Lenders.

(g) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Administrative Agent as
additional insured (in the case of liability insurance) or loss payee (in the
case of hazard insurance) on behalf of the Lenders.

 

76



--------------------------------------------------------------------------------

(h) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Parent certifying that the conditions
specified in Section 5.01(c) and Sections 5.02(a) and (b) have been satisfied.

(i) Fees. Receipt by the Administrative Agent, the Arranger and the Lenders of
any fees required to be paid on or before the Closing Date.

(j) Attorney Costs. The Parent shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Parent and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article
VI or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct on in all material respects and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

77



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01 Organization.

Each Loan Party is validly existing and in good standing under the Laws of its
jurisdiction of organization and each is duly qualified to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except for such jurisdictions where the failure to so
qualify would not have or could not reasonably be expected to have a Material
Adverse Effect.

6.02 Authorization; No Conflict.

Each Loan Party is duly authorized to execute and deliver each Loan Document to
which it is a party, each Borrower is duly authorized to borrow monies and
accept other Credit Extensions hereunder and each Loan Party is duly authorized
to perform its obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the Credit Extensions to each Borrower hereunder, do
not and will not (a) require any consent or approval of any Governmental
Authority (other than any consent or approval which has been obtained and is in
full force and effect, except such as would not have and reasonably could not be
expected to have a Material Adverse Effect), (b) conflict with (i) any provision
of Law, (ii) the Organizational Documents of any Loan Party or (iii) any
material Contractual Obligation or other material document, or any judgment,
order or decree, which is binding upon any Loan Party or any of its properties
or (c) require, or result in, the creation or imposition of any Lien on any
asset of any Loan Party (other than Permitted Liens).

6.03 Validity and Binding Nature.

Each of this Agreement and each other Loan Document to which any Loan Party is a
party is the legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, subject to applicable Debtor
Relief Laws and to general principles of equity regardless of whether considered
in a proceeding in equity or law.

6.04 Financial Condition.

The (x) reports of independent registered public accounting firm of the Parent
and its Subsidiaries for Fiscal Years 2009 and 2010, including audited
consolidated balance sheets, statements of operations and statements of cash
flows of the Parent and its Subsidiaries for such periods (together with the
unqualified certification of such accountants relating thereto), together with
the unaudited consolidating balance sheets and statements of operations of the
Parent and its Subsidiaries, as certified by the chief financial officer, in
each case, for such Fiscal Years and (y) with respect to the Fiscal Quarters
ended after Fiscal Year 2010 through March 31, 2011, unaudited consolidated and
consolidating balance sheets and statements of earnings and cash flows of the
Parent and its Subsidiaries, as certified by the chief financial officer, copies
of each of which have been delivered to the Administrative Agent, were prepared
in accordance with GAAP (subject to the absence of footnotes and to normal
year-end adjustments, solely with respect to unaudited financial statements) and
present fairly in all material respects the consolidated financial condition of
the Parent and its Subsidiaries as at such dates and the results of their
operations for the periods then ended.

 

78



--------------------------------------------------------------------------------

6.05 No Material Adverse Change.

Since December 31, 2010, no event or circumstance exists and/or has occurred
that has had or could reasonably be expected to have, either alone or in
conjunction with any other circumstances, events or occurrences, a Material
Adverse Effect.

6.06 Litigation and Contingent Liabilities.

No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to such Loan Party’s
knowledge, threatened against, any Loan Party or any of the Subsidiaries which
has had, or could reasonably be expected to have, a Material Adverse Effect.
Other than any liability incident to such litigation or proceedings, no Loan
Party has any material Contingent Liabilities not listed on Schedule 6.06 or
permitted by Section 8.01.

6.07 Ownership of Properties; Liens.

Each Loan Party owns good and, in the case of real property, marketable title to
all of its properties and assets, real and personal, tangible and intangible, of
any nature whatsoever (including IP Rights) material to its business free and
clear of all Liens, charges and claims (including infringement claims with
respect to IP Rights which would have or could reasonably be expected to have a
Material Adverse Effect) other than Permitted Liens. (i) The Parent owns good
title to the Equity Interests of Kids Line, Sassy, I & J and IP Sub, and (ii) I
& J owns good title to the Equity Interests of LaJobi and CoCaLo, in each case,
free and clear of all Liens (other than Liens permitted pursuant to
Section 8.02(h) and Liens in favor of the Administrative Agent pursuant to the
Collateral Documents).

6.08 Equity Ownership; Subsidiaries.

All issued and outstanding Equity Interests of each Subsidiary are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than Permitted Liens, and such Equity Interests were issued in
compliance with all applicable state and federal Laws concerning the issuance of
securities. Schedule 6.08 sets forth the authorized Equity Interests of each
Subsidiary as of the Closing Date. All of the issued and outstanding Equity
Interests of each Subsidiary are owned as set forth on Schedule 6.08 as of the
Closing Date, and all of the issued and outstanding Equity Interests of each
Wholly-Owned Subsidiary are, directly or indirectly, owned by such Loan Party.
As of the Closing Date, except as set forth on Schedule 6.08, there are no
pre-emptive or other outstanding rights, options, warrants, conversion rights or
other similar agreements or understandings for the purchase or acquisition of
any Equity Interests of any Subsidiary.

 

79



--------------------------------------------------------------------------------

6.09 Pension Plans.

(a) There is no Unfunded Liability which would have or could reasonably be
expected to have a Material Adverse Effect. Each Pension Plan complies in all
material respects with its terms and all applicable requirements of Law. No
contribution failure under Section 412 of the Internal Revenue Code, Section 302
of ERISA, any other applicable Law or the terms of any Pension Plan has occurred
with respect to any Pension Plan, sufficient to give rise to a Lien under
Section 302(f) of ERISA, or otherwise would have or could reasonably be expected
to have a Material Adverse Effect. There are no pending or, to the knowledge of
any Loan Party, threatened, claims, actions, investigations or lawsuits against
any Pension Plan, any fiduciary of any Pension Plan, or Loan Party or any other
member of the Controlled Group with respect to a Pension Plan or a Multiemployer
Pension Plan which would have or could reasonably be expected to have a Material
Adverse Effect. No Loan Party nor any other member of the Controlled Group has
engaged in any prohibited transaction (as defined in Section 4975 of the
Internal Revenue Code or Section 406 of ERISA) in connection with any Pension
Plan or any Multiemployer Pension Plan which would subject any Loan Party or any
other member of the Controlled Group to any material liability. Within the past
five years, no Loan Party nor any other member of the Controlled Group has
engaged in a transaction which resulted in a Pension Plan with an Unfunded
Liability being transferred out of the Controlled Group which would have or
could reasonably be expected to have a Material Adverse Effect. No Termination
Event has occurred or is reasonably expected to occur with respect to any
Pension Plan which would have or could reasonably be expected to have a Material
Adverse Effect.

(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Loan Parties or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable Law; no Loan Party nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any material withdrawal liability with respect to any
such plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
such plan; and no Loan Party nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Internal
Revenue Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

(c) All Other Plans. All other “pension plans,” as such term is defined in
Section 3(2) of ERISA, maintained by any Loan Party or any member of the
Controlled Group that are not Pension Plans and all other non-qualified deferred
compensation plans comply in all respects with their terms and with all
applicable Laws, except to the extent that any failure to comply could not be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect.

(d) Disclosure. Except as set forth on Schedule 6.09 (as the same may be updated
from time to time to reflect changes occurring after the Closing Date), no Loan
Party maintains or contributes to a Pension Plan that is a defined benefit plan
or Multiemployer Pension Plan that is governed by United States Law.

 

80



--------------------------------------------------------------------------------

6.10 Investment Company Act.

No Loan Party, Subsidiary of a Loan Party or, to the best knowledge of such Loan
Party, the Parent, is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” within the
meaning of the Investment Company Act of 1940.

6.11 Regulation U.

No Loan Party is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
25% of the value of the assets (either of the Borrowers only or of the Parent
and its Subsidiaries on a consolidated basis) subject to the provisions of
Section 8.02 or Section 8.04 or subject to any restriction contained in any
agreement or instrument between any Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

6.12 Taxes.

Each Loan Party and each Subsidiary has timely filed all federal and state
income and all other material tax returns and reports required by Law to have
been filed by it and has paid all taxes and governmental charges due and payable
with respect to such return, except (i) as set forth on Schedule 6.12, and
(ii) any such taxes or charges which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books and in respect of which no Lien
has been filed against the assets of any Loan Party or any Subsidiary. The
Parent and each Subsidiary have, in each case, made adequate reserves on their
books and records in accordance with GAAP for all federal and state income and
all other material taxes that have accrued but which are not yet due and
payable. No Loan Party or any Subsidiary has participated in any transaction
that relates to a year of the taxpayer (which is still open under the applicable
statute of limitations) which is a “reportable transaction” within the meaning
of Treasury Regulation Section 1.6011-4(b)(2) (irrespective of the date when the
transaction was entered into).

6.13 Solvency.

On the Closing Date and thereafter immediately prior to and after giving effect
to the issuance of each Letter of Credit and each Borrowing hereunder and the
use of the proceeds thereof, the fair value of the assets of the Loan Parties
and their Subsidiaries on a consolidated basis, at a fair valuation on a going
concern basis, will exceed the debts and liabilities, as determined in
accordance with GAAP, of the Loan Parties and their Subsidiaries on a
consolidated basis; the present fair saleable value of the assets of the Loan
Parties and their Subsidiaries on a consolidated basis, determined on a going
concern basis, will be greater than the amount that will be required to pay the
probable liability of the Loan Parties and their Subsidiaries on a consolidated
basis on their debts and other liabilities, as determined in accordance with
GAAP, as such debts and other liabilities become absolute and matured; the Loan
Parties and their Subsidiaries on a consolidated basis will be able to pay their
debts and liabilities, as determined in accordance with GAAP, as such debts and
liabilities become absolute and matured; and the Loan Parties and their
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the Closing
Date.

 

81



--------------------------------------------------------------------------------

6.14 Environmental Matters.

The on-going operations of each Loan Party and each Subsidiary comply in all
respects with all Environmental Laws, except such non-compliance which has not
had, and could not (if enforced in accordance with applicable Law) reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect. Each Loan Party and each Subsidiary has obtained, and maintained
in good standing, all licenses, permits, authorizations, registrations and other
approvals required under any Environmental Law for their respective ordinary
course operations, and for their reasonably anticipated future operations, and
each Loan Party and each Subsidiary is in compliance with all terms and
conditions thereof, except where the failure to do so has not had and could not
reasonably be expected to result in material liability to any Loan Party or
Subsidiary and has not had, and could not reasonably be expected to result in,
either individually or in the aggregate, a Material Adverse Effect. Except as
set forth on Schedule 6.14, no Loan Party or any Subsidiary or any of their
properties or operations is subject to, or reasonably anticipates the issuance
of, any written order from or agreement with any Governmental Authority, nor
subject to any judicial or docketed administrative or other proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous Materials any
of which has had, or could reasonably be expected to result in, individually or
in the aggregate, a Material Adverse Effect. There are no Hazardous Materials or
other conditions or circumstances existing with respect to any property, arising
from operations prior to the Closing Date, or relating to any waste disposal, of
any Loan Party or any Subsidiary that has had, or could reasonably be expected
to result in, either, individually or in the aggregate, a Material Adverse
Effect. No Loan Party or Subsidiary has any underground storage tanks that are
not properly registered or permitted under applicable Environmental Laws or that
at any time have released, leaked, disposed of or otherwise discharged Hazardous
Materials any of which has had, or could reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect.

6.15 Insurance.

Set forth on Schedule 6.15 is a complete and accurate summary of the property
and casualty insurance program of the Loan Parties as of the Closing Date
(including the names of all insurers, policy numbers, expiration dates, amounts
and types of coverage, annual premiums, exclusions, deductibles, self-insured
retention, and a description in reasonable detail of any self-insurance program,
retrospective rating plan, fronting arrangement or other risk assumption
arrangement involving any Loan Party or Subsidiary). Each Loan Party and each
Subsidiary and their respective properties are insured with financially sound
and reputable insurance companies which are not Affiliates of the Loan Parties,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where any such Loan Party and/or Subsidiary
operates.

 

82



--------------------------------------------------------------------------------

6.16 Real Property.

Set forth on Schedule 6.16 is a complete and accurate list, as of the Closing
Date, of the address of all real property owned or leased by any Loan Party,
together with, in the case of leased property, the name and mailing address of
the lessor of such property.

6.17 Information.

None of the representations or warranties made by any Loan Party in the Loan
Documents as of the date such representations and warranties are made or deemed
made, and none of the statements or information contained in each exhibit,
report, statement or certificate furnished by or on behalf of any Loan Party in
connection with the Loan Documents (including the offering and disclosure
materials, if any, delivered by such Loan Party to the Administrative Agent or
the Arranger prior to the Closing Date), contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered.
It being recognized by the Administrative Agent and the Lenders that any
projections and forecasts provided by any Loan Party (relating to the Loan
Parties) are subject to uncertainties and contingencies, are based on good faith
estimates and assumptions believed by the Loan Parties to be reasonable as of
the date of the applicable projections or forecasts and upon the best
information then reasonably available to the Loan Parties and that actual
results during the period or periods covered by any such projections and
forecasts may differ materially from projected or forecasted results; provided
however that if, during the period or periods covered by any such projections
and forecasts, management of any Loan Party determines that the projections and
forecasts no longer accurately reflect in any material respect the projected
financial results for such period or periods, as the case may be the chief
financial officer of the Parent shall, as soon as is reasonably practicable,
provide to the Administrative Agent revised projections and forecasts for such
period or periods).

6.18 IP Rights.

Each Loan Party and each Subsidiary owns and possesses or has a license or other
right to use all patents, patent rights, trademarks, trademark rights, trade
names, trade name rights, service marks, service mark rights and copyrights
(collectively, “IP Rights”) as are necessary for the conduct of the businesses
of such Loan Party or Subsidiary as currently conducted except for the failure
to so own or license which would not have or could not reasonably be expected to
have a Material Adverse Effect, as applicable, without any infringement upon
rights of others which would have or could reasonably be expected to have a
Material Adverse Effect. Set forth on Schedule 6.18 is a list of all material IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date. Except as set forth on Schedule 6.18, or with
respect to any such licensing or distribution agreements entered into after the
Closing Date, as otherwise disclosed to the Administrative Agent promptly after
its written request (including by way of updating and replacing such Schedule),
no Loan Party is party to any licensing agreement or distribution agreement
relating to any inventory which contains any restrictions or prohibitions on the
Administrative Agent (or its agents) from selling or disposing such inventory on
substantially the same terms as the Loan Party to such license agreement or
distribution agreement.

 

83



--------------------------------------------------------------------------------

6.19 Burdensome Obligations.

No Loan Party or Subsidiary is a party to or bound by any agreement or contract
or subject to any restriction contained in its Organization Documents which
could reasonably be expected to have a Material Adverse Effect.

6.20 Labor Matters.

Except as set forth on Schedule 6.20, no Loan Party or Subsidiary is subject to
any labor or collective bargaining agreement. Except as set forth on
Schedule 6.20, there are no existing or, to the knowledge of any Loan Party,
threatened strikes, lockouts or other labor disputes involving any Loan Party or
Subsidiary. Hours worked by and payment made to employees of the Loan Parties or
the Subsidiaries are not in violation in any material respect of the Fair Labor
Standards Act or any other applicable Law dealing with such matters, except such
violations which would not have, and which could not reasonably be expected to
have, a Material Adverse Effect.

6.21 No Default.

No Default has occurred and is continuing or would result from the execution,
delivery or performance hereof or of any other Loan Documents, including as a
result of the incurrence by the Parent, any Loan Party or any Subsidiary of any
Obligations hereunder or under any other Loan Document.

6.22 Subordinated Debt.

All Obligations shall constitute senior Indebtedness entitled to the priority
and benefits of the subordination provisions contained in any subordination
agreement relating to any Subordinated Debt.

6.23 Deposit Accounts.

As of the Closing Date, Schedule 6.23 sets forth all domestic deposit accounts
of the Loan Parties (together with an indication of whether such deposit account
is an Excluded Account).

6.24 Patriot Act.

Each Loan Party is in compliance, in all material respects, with (a) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (b) the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”). No part of the proceeds of the
Credit Extensions will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

6.25 Eligible Accounts and Eligible Inventory.

All Accounts and Inventory represented by the Borrowers at any time as being
eligible for lending purposes hereunder including, upon each borrowing
hereunder, constitute Eligible Accounts and Eligible Inventory, respectively.

 

84



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

Until the Obligations are Fully Satisfied, each Loan Party shall and shall cause
each Subsidiary (excluding IP Sub prior to such time as IP Sub first becomes a
Loan Party) to:

7.01 Financial Statements.

Deliver to the Administrative Agent for distribution to each Lender:

(a) Annual Report. Promptly when available, and in any event within 90 days
after the close of each Fiscal Year (or such earlier or later date as Form 10-K
of the Parent is required to be filed by with the SEC taking into account any
extension granted by the SEC, provided the Parent gives the Administrative Agent
prompt written notice of such extension), (i) a copy of the Report of
Independent Registered Public Accounting Firm on the annual audit of the
consolidated financial statements of the Parent and its Subsidiaries for such
Fiscal Year, including therein consolidated balance sheets and statements of
operations and cash flows of the Parent and its Subsidiaries as at the end of
such Fiscal Year, certified without adverse reference to going concern value and
without qualification by independent auditors of recognized standing selected by
the Parent and reasonably acceptable to the Administrative Agent, together with
a comparison with the previous Fiscal Year; and (ii) consolidating balance
sheets of the Parent and its Subsidiaries as of the end of such Fiscal Year and
consolidating statements of operations and cash flows for the Parent and its
Subsidiaries for such Fiscal Year, in each case, prepared in accordance with
GAAP (other than with respect to the absence of footnotes); provided, that the
Parent’s obligation with respect to consolidating statements of cash flows will
be restricted to using its best efforts to provide such information (it being
agreed however that if such consolidating statements of cash flows cannot be
provided, the Borrowers shall deliver a consolidated statement of cash flows for
the Borrowers for such period certified as set forth in clause (A) below),
(A) certified by the chief financial officer of the Parent as fairly and
accurately presenting in all material respects the financial condition and
results of operations of such entities as of the date and for the period covered
and (B) accompanied by (y) a comparison to the budget for such Fiscal Year and
(z) a comparison with the previous Fiscal Year. With respect to the foregoing,
to the extent the Parent’s annual report on Form 10-K shall satisfy the
requirements of clause (i) of this Section 7.01(a), the Administrative Agent and
the Lenders will accept such Form 10-K in lieu of such item; and

 

85



--------------------------------------------------------------------------------

(b) Interim Reports. (i) Promptly when available and in any event within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year (or
such earlier or later date as Form 10-Qs of the Parent are required to be filed
by the SEC taking into account any extension granted by the SEC, provided the
Parent gives the Administrative Agent prompt written notice of such extension),
unaudited consolidated financial statements of the Parent and its Subsidiaries
for such Fiscal Quarter, including therein consolidated balance sheets and
statements of operations and cash flows as of the end of such Fiscal Quarter and
for the period beginning with the first day of such Fiscal Year and ending on
the last day of such Fiscal Quarter, in each case, prepared in accordance with
GAAP, consistently applied and certified by the chief financial officer of the
Parent as fairly presenting in all material respects the financial condition of
the Parent and its Subsidiaries as at the date thereof together with (A) a
comparison with the corresponding period of the previous Fiscal Year and a
comparison with the budget for such period of the current Fiscal Year and (B) a
consolidating balance sheet of the Parent and its Subsidiaries as of the end of
such Fiscal Quarter and consolidating statement of earnings and cash flows for
the Parent and its Subsidiaries for such Fiscal Quarter, in each case, prepared
in accordance with GAAP (other than with respect to the absence of footnotes and
normal year end audit adjustments) certified by the chief financial officer of
the Parent as fairly presenting in all material respects the financial condition
of such entities as at the date and for the period covered; and (ii) promptly
when available and in any event within 45 days after the end of the first two
fiscal months of each Fiscal Year, and 30 days after the end of each other
fiscal month of the Parent (other than the end of a fiscal month which is also a
Fiscal Quarter or Fiscal Year end), unaudited consolidated financial statements
of the Parent and its Subsidiaries for such fiscal month, including therein
consolidated balance sheets and statements of earnings and cash flows as of the
end of such fiscal month and for the period beginning with the first day of such
Fiscal Year and ending on the last day of such fiscal month, in each case,
prepared in accordance with GAAP, consistently applied and certified by the
chief financial officer of the Parent as fairly presenting in all material
respects the financial condition of the Parent and its Subsidiaries as at the
date thereof together with (A) a comparison with the corresponding period of the
previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year and (B) a consolidating balance sheet of the Parent and its
Subsidiaries as of the end of such month and consolidating statement of earnings
and cash flows for the Parent and its Subsidiaries for such month, in each case,
prepared in accordance with GAAP (other than with respect to the absence of
footnotes and normal year-end audit adjustments) certified by the chief
financial officer of the Parent as fairly presenting in all material respects
the financial condition of such entities as at the date and for the period
covered; provided that with respect to the foregoing relating to any Fiscal
Quarter, to the extent the Parent’s quarterly report on Form 10-Q for such
quarter shall satisfy the requirements of clause (i) of this Section 7.01(b),
the Administrative Agent and the Lenders will accept such Form 10-Q in lieu of
such item.

7.02 Certificates; Other Information.

Deliver to the Administrative Agent for distribution to each Lender, in form and
detail reasonably satisfactory to the Administrative Agent and the Required
Lenders:

(a) Compliance Certificates. Contemporaneously with the furnishing of a copy of
each annual audit report pursuant to Section 7.01(a), each set of quarterly
statements pursuant to Section 7.01(b), and at least five (5) days prior to any
accrual in an incremental amount in excess of $1,000,000 for, or payment of, any
Duty Amounts, a duly completed Compliance Certificate, dated the date of such
annual report, quarterly statement, or proposed accrual or payment, as
applicable, and signed by a Senior Officer of the Parent, containing (i) if
required pursuant to the terms hereof, a computation of each of the financial
ratios and restrictions set forth in Section 8.13 (or Section 8.14 in the case
of any accrual or payment of any Duty Amounts) and certifying that such officer
has not become aware of any Default that has occurred and is continuing or, if
there is any such event, describing it and the steps, if any, taken or being
taken to cure it, (ii) a certification as to the aggregate amount as of the date
of such certificate of all items described in clause (B)(viii) in the definition
of “Consolidated EBITDA” and (iii) with respect to the annual audit report and
quarterly statements only, a written statement of the Parent’s management
setting forth a discussion of the financial condition of the Parent and its
Subsidiaries and any material changes in their financial condition and/or
results of operations.

 

86



--------------------------------------------------------------------------------

(b) Reports to the SEC and to Shareholders. Promptly upon the filing or sending
thereof, without duplication, copies of all regular, periodic or special
reports, if any, of the Parent or any Loan Party filed with the SEC; copies of
all registration statements of the Parent or any Subsidiary filed with the SEC
(other than on Form S-8), if any; and copies of all proxy statements or other
communications made to security holders generally.

(c) Management Reports. Promptly upon receipt thereof copies of all detailed
financial and management reports submitted to any Loan Party by its independent
auditors in connection with each annual or interim audit made by such auditors
of the books of the Parent and its Subsidiaries.

(d) Projections.

(i) Quarterly Projections. Commencing on or before September 30, 2012, and on a
rolling quarterly basis thereafter until the Transition Date, monthly financial
projections for the Parent and its Subsidiaries for the next succeeding 12 month
period (including monthly operating and cash flow budgets) prepared in a manner
consistent with the projections delivered by the Parent to the Administrative
Agent prior to the First Amendment Effective Date or otherwise in a manner
reasonably satisfactory to the Administrative Agent, accompanied by a
certificate of the chief financial officer of the Parent to the effect that
(i) such projections were prepared in good faith, (ii) the Parent and its
Subsidiaries had a reasonable basis for the assumptions contained in such
projections and (iii) such projections have been prepared in accordance with
such assumptions (it being recognized that any projections provided hereunder by
any Loan Party are subject to uncertainties and contingencies, are based on good
faith estimates and assumptions believed by such Loan Party to be reasonable as
of the date of the applicable projections and upon the best information then
reasonably available to the Loan Parties and that actual results during the
period or periods covered by any such projections may differ materially from
projected results; provided however that if, during the period or periods
covered by any such projections, management of any Loan Party determines that
the projections no longer accurately reflect in any material respect the
projected financial results for such period or periods, as the case may be, the
chief financial officer of the Parent shall, as soon as practicable, provide to
the Administrative Agent revised projections for such period or periods).

(ii) Annual Projections. After the occurrence of the Transition Date, as soon as
reasonably practicable (but only to the extent not otherwise delivered within
the 45-day period below), and in any event not later than 45 days after the
commencement of each Fiscal Year (commencing with Fiscal Year 2013), financial
projections for the Parent and its Subsidiaries for such Fiscal Year (including
monthly operating and cash flow budgets) prepared in a manner consistent with
the projections delivered by the Parent to the Administrative Agent prior to the
Closing Date or otherwise in a manner reasonably satisfactory to the
Administrative Agent, accompanied by a certificate of the chief financial
officer of the Parent to the effect that (i) such projections were prepared in
good faith, (ii) the Parent and its Subsidiaries had a reasonable basis for the
assumptions contained in such projections and (iii) such projections have been
prepared in accordance with such assumptions (it being recognized that any
projections provided hereunder by any Loan Party are subject to uncertainties
and contingencies, are based on good faith estimates and assumptions believed by
such Loan Party to be reasonable as of the date of the applicable projections
and upon the best information then reasonably available to the Loan Parties and
that actual results during the period or periods covered by any such projections
may differ materially from projected results; provided however that if, during
the period or periods covered by any such projections, management of any Loan
Party determines that the projections no longer accurately reflect in any
material respect the projected financial results for such period or periods, as
the case may be, the chief financial officer of the Parent shall, as soon as
practicable, provide to the Administrative Agent revised projections for such
period or periods).

 

87



--------------------------------------------------------------------------------

(e) Material Notices. Promptly following receipt, copies of any notices of
default, termination or acceleration or any other material notices received from
any holder or trustee of, under or with respect to any Subordinated Debt, the
Earnout Consideration, the Acquisition Documents or any other material
agreement.

(f) Borrowing Base Certificates. By the fourth Business Day of each week (or the
last Business Day of any week with fewer than four Business Days) for the
immediately preceding week, a Borrowing Base Certificate executed by a Senior
Officer of the Parent on behalf of the Borrowers (provided that (i) the Parent
may deliver a Borrowing Base Certificate more frequently if it chooses, and
(ii) after the occurrence and during the continuance of an Event of Default, the
Administrative Agent may require the Parent to deliver Borrowing Base
Certificates more frequently upon its reasonable request). Upon the request by
the Administrative Agent, the Loan Parties (at their sole expense) shall provide
the Administrative Agent with full access to copies of the Borrowers’ sales
journals, cash receipts journals and credit memo journals for the relevant
period and shall provide the Administrative Agent with such other additional
information concerning Accounts and Inventory as may be reasonably requested by
the Administrative Agent from time to time. Each Borrowing Base Certificate
shall reflect the actual, aggregate Account balance and book Inventory balance
as of such date.

(g) Deposit Accounts. Contemporaneously with the furnishing of a copy of each
Compliance Certificate, (a) a schedule of all lock boxes, collection accounts,
deposit accounts, securities accounts, operating accounts, checking accounts,
disbursement accounts and other accounts of the Loan Parties (other than payroll
accounts and accounts maintained by the Loan Parties for the sole benefit of
their employees as listed on Schedule 6.23 attached hereto), the financial
institutions at which such accounts are maintained and the balances thereof as
set forth on the most recent statements of all such accounts, (b) a listing or
identification of all such accounts referenced in clause (a) of this
Section 7.02(g) which are not subject to an Account Control Agreement, (c) a
certificate of the Chief Financial Officer certifying that the aggregate
balances as set forth on the most recent statements of all such accounts which
are not subject to Account Control Agreements (other than accounts described in
clauses (a) and (b) of the definition of “Excluded Accounts”) do not exceed the
amount set forth in clause (c) of the definition of “Excluded Accounts”) and
(d) upon the Administrative Agent’s request, satisfactory documentation,
including account statements, with respect to any accounts referenced in
clause (b) of this Section 7.02(g).

(h) Cash Flow Forecasts. Until the Transition Date has occurred, on a weekly
basis (on or before the fourth Business Day of each week), a 13-week forecast of
cash flows for the Borrowers on a consolidated basis in form and detail
reasonably acceptable to the Administrative Agent.

 

88



--------------------------------------------------------------------------------

(i) Weekly Reconciliation. Until the Transition Date has occurred, on a weekly
basis (on or before the fourth Business Day of each week), and in form and
detail reasonably acceptable to the Administrative Agent, a reconciliation of
actual cash flows against the projected cash flows provided pursuant to
Section 7.02(h), together with a discussion of any material variances.

(j) Monthly Updates. On a monthly basis until the Transition Date (within thirty
days following the last day of each month): (i) a comparison of actual to
budgeted results of operations and review of variances (including a conference
call with the Borrower’s Financial Advisor), (ii) an update regarding the status
of the Borrowers’ restructuring efforts; (iii) an update on the status of the
Bivona Litigation and Duty Amounts settlement negotiations; and (iv) a
certificate in form and substance reasonably satisfactory to the Administrative
Agent containing a computation of each of the financial ratios and restrictions
set forth in Section 8.13.

(k) Other Information. Promptly from time to time, such other information
concerning the Parent and its Subsidiaries as any Lender or the Administrative
Agent may reasonably request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Parent shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Parent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Parent shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrowers hereby agree that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Parent or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not marked as “Public Side
Information.” Notwithstanding the foregoing, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

 

89



--------------------------------------------------------------------------------

7.03 Notice of Default, Litigation and Other Matters.

Promptly upon becoming aware of any of the following, written notice describing
the same and the steps being taken by the Loan Party or Subsidiary affected
thereby with respect thereto:

(a) the occurrence of a Default;

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by any Loan Party or Subsidiary to the Administrative Agent
which has been instituted or, to the knowledge of any Loan Party, is threatened
against any Loan Party or any Subsidiary or to which any of the properties of
any thereof is subject which would have or could reasonably be expected to have
a Material Adverse Effect;

(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the any Loan Party or
any other member of the Controlled Group furnish a bond or other security to the
PBGC or such Pension Plan, or the occurrence of any event with respect to any
Pension Plan or Multiemployer Pension Plan which could result in the incurrence
by any member of the Controlled Group of any material liability, fine or penalty
(including any claim or demand for withdrawal liability or partial withdrawal
from any Multiemployer Pension Plan), or any material increase in the contingent
liability of any Loan Party or any other member of the Controlled Group with
respect to any post-retirement welfare benefit plan or other employee benefit
plan of any Loan Party or any other member of the Controlled Group which would
have or could reasonably be expected to have a Material Adverse Effect, or any
notice that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of an excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Internal Revenue Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent;

(d) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which would have or could reasonably be expected to
have a Material Adverse Effect;

(e) any cancellation, any material change or any increase (which increase is as
a result of deterioration in the risk profile of any Loan Party or Subsidiary)
in the deductible in any insurance policy or coverage maintained by any Loan
Party; or

(f) any notices of default, termination or acceleration or any other material
notices received from any holder or trustee of under or with respect to any
Subordinated Debt or the Acquisition Documents.

 

90



--------------------------------------------------------------------------------

7.04 Books, Records and Inspections.

Keep its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit the Administrative Agent, any Lender or any representative thereof
to inspect the properties and operations of the Loan Parties and the
Subsidiaries during regular business hours and with reasonable prior notice (or
any time without notice if an Event of Default exists); provided that any
Lender’s inspection must be coordinated with an inspection by the Administrative
Agent or one of its representatives; and permit, during regular business hours
and with reasonable prior notice (or at any time without notice if an Event of
Default exists), the Administrative Agent or any representative thereof to visit
any or all of its offices, to discuss its financial matters with its officers
and its independent auditors (and the Loan Parties each hereby authorizes such
independent auditors to discuss such financial matters with any Lender or the
Administrative Agent or any representative thereof), and to examine (and, at the
expense of the Loan Parties) photocopy extracts from any of its books or other
records; and permit, during regular business hours and with reasonable prior
notice (or at any time without notice if an Event of Default exists), the
Administrative Agent and its representatives to inspect the Collateral and other
tangible assets of the Loan Parties, to perform appraisals of the Collateral and
real property of the Loan Parties, and to inspect, audit, check and make copies
of and extracts from the books, records, computer data, computer programs,
journals, orders, receipts, correspondence and other data relating to inventory,
accounts receivable and any other Collateral. The Loan Parties shall be jointly
and severally liable for all reasonable expenses of the Administrative Agent
incurred in connection with such inspections or audits, including the reasonable
fees and expenses of its representatives and/or agents (it being agreed that any
Lender may accompany the Administrative Agent at its own expense); provided,
however, the Loan Parties shall not be required to reimburse the Administrative
Agent for more than two inspections and/or audits and more than two appraisals
in any Fiscal Year (unless an Event of Default exists, in which case there shall
be no limits on audits, inspections and appraisals); it being acknowledged that
a single inspection, audit and/or appraisal may entail visits to the multiple
locations of books, records and assets of the Loan Parties.

7.05 Maintenance of Property; Insurance.

(a) Obligation to Maintain Properties. Keep all Collateral and all other
property useful and necessary in the business of the Loan Parties and
Subsidiaries in good working order and condition, ordinary wear and tear
excepted, and make all necessary replacements of and repairs to the equipment so
that the operating efficiency and the value thereof shall at all times be
preserved and maintained.

 

91



--------------------------------------------------------------------------------

(b) Obligation to Maintain Insurance. Maintain with responsible insurance
companies, such insurance coverage as may be required by any Law applicable to
it and such other insurance, to such extent and against such hazards and
liabilities, as is customarily maintained by companies similarly situated, but
which shall insure against all risks and liabilities of the type identified on
Schedule 6.15; and, upon request of the Administrative Agent or any Lender,
furnish to the Administrative Agent a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Loan Parties and
Subsidiaries. The Loan Parties shall cause each issuer of an insurance policy to
provide the Administrative Agent with an endorsement (i) showing the
Administrative Agent as loss payee with respect to each policy of property or
casualty insurance and naming the Administrative Agent as an additional insured
with respect to each policy of liability insurance, (ii) providing that 30 days’
notice will be given to the Administrative Agent prior to any cancellation of
(or 10 days’ notice in the event of non-payment of premiums), material reduction
or change in coverage provided by or other material modification to such policy
and (iii) reasonably acceptable in all other respects to the Administrative
Agent. The Loan Parties shall execute and deliver to the Administrative Agent a
collateral assignment, in form and substance reasonably satisfactory to the
Administrative Agent, of the proceeds of each business interruption insurance
policy maintained by the Loan Parties.

(c) Forced Place Coverage. UNLESS THE LOAN PARTIES PROVIDE THE ADMINISTRATIVE
AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT AND
AFTER THE ADMINISTRATIVE AGENT’S WRITTEN DEMAND THEREFOR, THE ADMINISTRATIVE
AGENT MAY (BUT SHALL HAVE NO OBLIGATION TO) PURCHASE SUCH INSURANCE AT THE LOAN
PARTIES’ EXPENSE TO PROTECT THE ADMINISTRATIVE AGENT’S AND THE LENDERS’
INTERESTS UNDER THE LOAN DOCUMENTS. THIS INSURANCE MAY, BUT NEED NOT, PROTECT
ANY LOAN PARTY’S INTERESTS. THE COVERAGE THAT THE ADMINISTRATIVE AGENT PURCHASES
MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY LOAN PARTY IN CONNECTION WITH THE
COLLATERAL. THE LOAN PARTIES MAY LATER CANCEL ANY INSURANCE PURCHASED BY THE
ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE ADMINISTRATIVE AGENT WITH
EVIDENCE THAT THE LOAN PARTIES HAVE OBTAINED INSURANCE AS REQUIRED BY THIS
AGREEMENT. IF THE ADMINISTRATIVE AGENT PURCHASES ANY SUCH INSURANCE, THE LOAN
PARTIES WILL BE JOINTLY AND SEVERALLY RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE
PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR
EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE
PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER THE COSTS OF THE INSURANCE MAY BE
MORE THAN THE COST OF THE INSURANCE THE LOAN PARTIES MAY BE ABLE TO OBTAIN ON
THEIR OWN.

7.06 Compliance with Laws; Payment of Taxes and Liabilities.

(a) Comply in all material respects with all applicable Laws, except where
failure to comply would not have or could not reasonably be expected to have a
Material Adverse Effect;

(b) without limiting clause (a) above, ensure that no person who owns a
controlling interest in or otherwise controls the any Loan Party or Subsidiary
is or shall be (i) listed on the Specially Designated Nationals and Blocked
Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, and/or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation or (ii) a
person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders;

(c) without limiting clause (a) above, comply in all material respects, with the
Bank Secrecy Act and all applicable anti-money laundering Laws; and

 

92



--------------------------------------------------------------------------------

(d) pay, prior to delinquency, all federal and state income taxes and all other
material taxes and other governmental charges against it or any Collateral, as
well as claims of any kind which, if unpaid, could become a Lien (other than a
Permitted Lien) on any of its property; provided that the foregoing clause (d)
shall not require any Loan Party or any Subsidiary to pay any such tax or charge
so long as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP and, in the case of a claim which could become a
Lien on any Collateral, such contest proceedings shall stay the foreclosure of
such Lien or the sale of any portion of the Collateral to satisfy such claim.

7.07 Maintenance of Existence, Etc.

Subject to Section 8.04, maintain and preserve, (a) its existence and good
standing in the jurisdiction of its organization and (b) its qualification to do
business and good standing in each jurisdiction where the nature of its business
makes such qualification necessary (other than such jurisdictions in which the
failure to be qualified or in good standing would not have or could not
reasonably be expected to have a Material Adverse Effect).

7.08 Use of Proceeds.

Use the proceeds of the Credit Extensions to refinance or repay existing
Indebtedness on the Closing Date, if any, for working capital purposes, for
capital expenditures, for payment of the Earnout Consideration due and owing and
permitted to be paid by the applicable Loan Parties pursuant to Section 8.03,
for payment of any Duty Amounts due and owing and permitted to be paid by the
applicable Loan Parties pursuant to Section 8.14 and for other general business
purposes.

7.09 Employee Benefit Plans.

(a) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable Laws.

(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

(c) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would, or could reasonably be
expected to, entitle the PBGC to terminate, impose liability in respect of, or
cause a trustee to be appointed to administer, any Pension Plan, unless the
actions or events described in clauses (i), (ii) and (iii) above individually or
in the aggregate would not have or could not reasonably be expected to have a
Material Adverse Effect.

 

93



--------------------------------------------------------------------------------

7.10 Environmental Matters.

(a) If any release or threatened release or other disposal of Hazardous
Materials shall occur or shall have occurred on any real property or any other
assets of any Loan Party or Subsidiary, cause the prompt containment and removal
of such Hazardous Materials and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
material value of such real property or other assets. Without limiting the
generality of the foregoing, each Loan Party shall, and shall cause each
Subsidiary to, comply with any Federal or state judicial or administrative order
requiring the performance at any real property of any Loan Party or Subsidiary
of activities in response to the release or threatened release of a Hazardous
Materials. To the extent that the transportation of Hazardous Materials is
permitted by this Agreement, each Loan Party shall, and shall cause each of its
Subsidiaries to, dispose of such Hazardous Materials, or of any other wastes,
only at licensed disposal facilities operating to its knowledge in compliance
with Environmental Laws.

(b) Promptly notify the Administrative Agent in writing upon learning there is
or are, in each case, which are reasonably likely to result in material
liability to a Loan Party or any Subsidiary under any applicable Environmental
Law (i) any Hazardous Materials (other than those used by the Loan Parties,
their Subsidiaries or tenants under leases at any real property of any Loan
Party or Subsidiary in the ordinary course of their businesses and in compliance
with all Environmental Laws) present on such real property; (ii) any release of
Hazardous Materials in, on, under, from or migrating towards such real property;
(iii) any material non-compliance with Environmental Laws related in any way to
such real property; (iv) any actual or reasonably likely Liens and other
encumbrances imposed pursuant to any Environmental Law; (v) any investigation or
action or claim, whether threatened or pending, by any Governmental Authority or
third party pertaining to the release of Hazardous Materials in, on, under,
from, or migrating towards such real property; and (vi) any installation of
wells, piping, or other equipment at such real property to investigate,
remediate or otherwise address any release of Hazardous Materials at, on, in or
in the vicinity of such real property.

7.11 Additional Guarantors.

If, after the Closing Date, any Loan Party creates or acquires, either directly
or indirectly, any Domestic Subsidiary, within thirty (30) days following the
creation or acquisition thereof (a) cause such Subsidiary to become either a
Borrower or a Guarantor; provided, that such Subsidiary may become a Borrower
hereunder only if such Subsidiary is a Domestic Wholly-Owned Subsidiary and
(b) cause such Subsidiary to execute and deliver to the Administrative Agent
(i) a Joinder Agreement and (ii) any further documents, instruments or
agreements as the Administrative Agent may reasonably require in order to grant
the Administrative Agent a perfected first priority security interest (subject
only to Permitted Liens) in substantially all of the assets of such Subsidiary.
As of the First Amendment Effective Date, IP Sub is not restricted by its
Organization Documents from becoming a Loan Party and, therefore, the Loan
Parties shall cause IP Sub to become a Loan Party in the manner contemplated by
this Section 7.11 on the First Amendment Effective Date.

 

94



--------------------------------------------------------------------------------

7.12 Preparation of Environmental Reports.

If at any time during the term of this Agreement the Lenders have a reasonable
basis for believing that a discharge of Hazardous Materials has occurred or a
material violation of Environmental Laws exists at any real property owned or
leased by any of the Loan Parties, at the request of the Required Lenders,
subject to any reasonable limitations imposed by the owner of any such leased
real property, provide to the Lenders within 90 days after such request, at the
expense of the Loan Parties, an environmental site assessment report for such
real property, prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance, removal or
remedial action in connection with any Hazardous Materials on such properties;
without limiting the generality of the foregoing, if the Administrative Agent
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare such report at the expense of
the Loan Parties, and the Loan Parties each hereby grants and agrees to cause
any Subsidiary that owns any property described in such request to grant at the
time of such request to the Administrative Agent, the Lenders, such firm and any
agents or representatives thereof an irrevocable non-exclusive license, subject
to the rights of tenants, to enter onto their respective properties to undertake
such an assessment.

7.13 Pledged Assets.

(a) Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary and (ii) 65% (or such greater percentage
that, due to a change in an applicable Law after the date hereof, (A) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by
any Loan Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Collateral Documents, together with opinions of counsel and any filings and
deliveries reasonably necessary in connection therewith to perfect the security
interests therein, all in form and substance reasonably satisfactory to the
Administrative Agent.

(b) Other Property. (i) Cause all owned and leased real and personal property
(other than Excluded Property) of each Loan Party to be subject at all times to
first priority, perfected and, in the case of real property (whether leased or
owned), title insured Liens in favor of the Administrative Agent to secure the
Obligations pursuant to the terms and conditions of the Collateral Documents,
subject in any case to Permitted Liens and (ii) deliver (or in the case of
landlord’s waivers, use commercially reasonable efforts to deliver) such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, appropriate UCC-1 financing
statements, real estate title insurance policies, surveys, environmental
reports, landlord’s waivers (for locations with Inventory valued in excess of
$5,000,000), certified resolutions and other organizational and authorizing
documents of such Person, and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to above and the perfection of
the Administrative Agent’s Liens thereunder), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

95



--------------------------------------------------------------------------------

7.14 Further Assurances.

Promptly upon the reasonable request of the Administrative Agent, or any Lender
through the Administrative Agent, (a) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request from time to time in order to (i) carry out the purposes of
the Loan Documents, (ii) to the fullest extent permitted by applicable Law and
in accordance with the terms of the Collateral Documents, subject any Loan
Party’s properties, assets, rights or interests to the Liens now or hereafter
intended to be covered by any of the Collateral Documents and (iii) maintain the
validity and effectiveness of the Collateral Documents and perfect and maintain
the validity, effectiveness and priority of the Liens intended to be created
thereunder.

7.15 Material Contracts.

Perform and observe all the terms and provisions of each instrument, document or
agreement material to the business of the Loan Parties and the Subsidiaries,
taken as a whole (a “Material Contract”), required to be performed or observed
by it, maintain each such Material Contract in full force and effect, enforce
each such Material Contract in accordance with its terms and make to each other
party to each such Material Contract such demands and requests for information
and reports or for action as any Loan Party or any of its Subsidiaries is
entitled to make under such Material Contract, except where the failure to do
so, either individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

7.16 Designation as Senior Debt.

Designate all Obligations as constituting senior indebtedness under and for
purposes of any Subordinated Debt.

7.17 Deposit Accounts; Cash Management.

(a) Commencing on the First Amendment Effective Date, maintain all lock-boxes,
collection accounts, deposit accounts, operating accounts, checking accounts,
disbursement accounts and other accounts (in each case, other than any Excluded
Accounts) (collectively, the “Subject Accounts”) with one or more financial
institutions that have entered into an Account Control Agreement with the
Administrative Agent and the applicable Loan Party in order to give the
Administrative Agent “control” thereof (as defined in the UCC) for perfection
purposes. The Loan Parties shall cause all proceeds of Accounts, Inventory and
other Collateral to be deposited into Subject Accounts which are subject to an
Account Control Agreement. Prior to the date that the Borrower has complied with
the provision in clause (b) below, the Borrowers shall not maintain cash or Cash
Equivalents in excess of $2,000,000 in any Subject Account for more than five
consecutive Business Days.

 

96



--------------------------------------------------------------------------------

(b) As soon as practicable following the First Amendment Effective Date, and in
any event on or before November 15, 2012, maintain all Subject Accounts with one
or more financial institutions that have entered into an Account Control
Agreement with the Administrative Agent and the applicable Loan Party order to
give the Administrative Agent “control” thereof (as defined in the UCC) for
perfection purposes and which Account Control Agreements shall instruct any or
all of the financial institutions at which any such accounts are maintained
(A) to cease honoring the Loan Parties’ directions as to the handling,
disposition and disbursement of funds or remittance to or on deposit in any such
accounts upon the effectiveness of the Account Control Agreement and (B) to
remit or apply all amounts on deposit in or remittances to such accounts in
accordance with the direction of the Administrative Agent to an account of the
Administrative Agent for application to the outstanding principal or interest of
any Revolving Loans or any other Obligations (without a corresponding reduction
of the Revolving Commitment). Any previously executed Account Control Agreements
which do not contain the following instructions will be amended, replaced or
activated within the time period specified above such that they the financial
institutions at which any applicable accounts are maintained agree to comply
with the foregoing instructions. The Loan Parties shall cause all proceeds of
Accounts, Inventory and other Collateral to be deposited into Subject Accounts
which are subject to the foregoing Account Control Agreements.

7.18 Borrower Financial Advisor.

On or before September 15, 2012, retain a firm from a list of potential
candidates provided by the Administrative Agent to the Borrowers or otherwise
reasonably acceptable to the Administrative Agent and the Required Lenders (the
“Borrower Financial Advisor”), which firm reports directly to and has access to
the Borrowers’ chief financial officer and Board of Directors and has access to
the books and records and to the employees of the Loan Parties, in order to
supplement the Borrowers’ capabilities with respect to financial reporting and
to periodically (not less frequently than on a weekly basis) update the Lenders
with respect to the Borrowers’ financial planning and performance. The Borrower
Financial Advisor shall have the capacity to assume the role of the Retained
Executive (hereafter defined) in the event that the Borrowers are required to
engage a Retained Executive pursuant to Section 7.19. Until such time as the
Borrowers have retained a Borrower Financial Advisor they shall continue to
retain JH Cohn as the existing financial advisor and cause JH Cohn to provide
the Lenders with periodic updates (not less frequently than bi-weekly) regarding
the Borrower’s financial performance. In the event that JH Cohn or any Borrower
Financial Advisor discontinues acting for the Borrowers, the Borrowers shall
replace JH Cohn or such Borrower Financial Advisor within ten (10) Business Days
of such discontinuation with a firm reasonably acceptable to the Administrative
Agent and the Required Lenders.

7.19 Retained Executive.

In the event that the Borrowers fail to (i) deliver, on or before October 15,
2012, to the Administrative Agent a bona fide letter of intent for an equity
infusion or issuance of unsecured Subordinated Debt on terms reasonably
acceptable to the Required Lenders in an amount sufficient to satisfy the Term
Loan in full on or before December 15, 2012 from an investor or investors with
the capacity to effectuate such equity infusion or Subordinated Debt,
(ii) deliver, on or before November 15, 2012, to the Administrative Agent a
binding commitment letter with respect to such an equity infusion or
Subordinated Debt on terms reasonably acceptable to the Required Lenders, or
(iii) satisfy the Term Loan in full on or before December 15, 2012, then, within
five (5) Business Days of any such failure, the Borrowers shall engage the
Borrower Financial Advisor in an executive capacity with operational authority
(the “Retained Executive”). The scope of the engagement, terms of the engagement
and reporting channels of the Retained Executive shall be acceptable to the
Administrative Agent and Required Lenders in their discretion based on the
circumstances at the time of the engagement.

 

97



--------------------------------------------------------------------------------

7.20 Investment Bankers.

Until the earlier of (i) the date that the Term Loan has been repaid in full and
(ii) December 31, 2012, continue to retain East Wind Securities, LLC or another
investment bank (the “Investment Banker”) reasonably acceptable to the
Administrative Agent and the Required Lenders to assist the Borrowers with their
efforts to raise debt or equity capital sufficient to repay the Term Loan in
full. The Borrowers shall cause the applicable Investment Bank to report to the
Administrative Agent and the Lenders on a periodic basis (not less frequently
than monthly) as to the status of its efforts. In the event that the Borrowers
terminate the engagement of East Wind Securities, LLC, they shall engage a new
Investment Banker reasonably acceptable to the Administrative Agent and the
Required Lenders within fifteen Business Days following such termination.

ARTICLE VIII

NEGATIVE COVENANTS

Until the Obligations are Fully Satisfied, no Loan Party shall, nor shall it
permit any Subsidiary (excluding IP Sub prior to such time as IP Sub first
becomes a Loan Party) to, directly or indirectly:

8.01 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Obligations under this Agreement and the other Loan Documents;

(b) Indebtedness secured by Liens permitted by Section 8.02(d); provided that
the aggregate amount of all such Indebtedness at any time outstanding shall not
exceed $3,000,000;

(c) (i) unsecured Indebtedness among Loan Parties, (ii) unsecured Indebtedness
owing among Subsidiaries that are not Loan Parties, (iii) unsecured Indebtedness
owing by Loan Parties to Foreign Subsidiaries of Loan Parties, provided that any
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent, and (iv) unsecured
Indebtedness owing by Foreign Subsidiaries of Loan Parties to Loan Parties to
the extent permitted by Section 8.10(k);

(d) unsecured Subordinated Debt (other than Indebtedness described in
Section 8.01(c) above) in an amount not to exceed the outstanding principal
amount of the Term Loan on the date of the incurrence of such Subordinated Debt;
provided that (i) the proceeds of such Indebtedness are raised for the purpose
of repaying the Term Loan and are applied in accordance with Section 2.05(b) and
(ii) such Indebtedness is on terms (including subordination provisions)
reasonably acceptable to the Administrative Agent and the Required Lenders;

 

98



--------------------------------------------------------------------------------

(e) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;”;

(f) Indebtedness existing on the Closing Date and described on Schedule 8.01 and
any extension, renewal or refinancing thereof so long as neither the principal
amount thereof is increased, the weighted average life to maturity decreased nor
any additional collateral is granted as security therefor;

(g) [Intentionally Omitted];

(h) unsecured Contingent Liabilities arising with respect to customary
indemnification obligations in favor of sellers in connection with Permitted
Acquisitions and purchasers in connection with dispositions permitted under
Section 8.04;

(i) up to $5,000,000 at any time outstanding of Acquired Debt assumed in
Permitted Acquisitions which, if secured, the Liens thereunder would be of a
type permitted pursuant to Section 8.02(d);

(j) unsecured Indebtedness in respect of bid, performance or surety, appeal or
similar bonds issued for the account of and completion guarantees in the
ordinary course of business;

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of incurrence;

(l) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business; and

(m) guaranty obligations with respect to Indebtedness permitted by this
Section 8.01; provided that any guaranty by a Loan Party of obligations of a
Subsidiary that is not a Loan Party must be permitted by Section 8.10 (excluding
Section 8.10(c)).

8.02 Liens.

Create or permit to exist any Lien on any of its real or personal properties,
assets or rights of whatsoever nature (whether now owned or hereafter acquired),
except:

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

 

99



--------------------------------------------------------------------------------

(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;

(c) Liens described on Schedule 8.02 existing as of the Closing Date;

(d) subject to the dollar limitation set forth in Section 8.01(b) and
Section 8.01(i), (i) Liens (including Liens having priority over the Liens
pursuant to the Loan Documents) arising in connection with Capital Leases (and
attaching only to the property being leased), (ii) Liens (including Liens having
priority over the Liens pursuant to the Loan Documents) of the type described in
subclauses (i) and (iii) of this Section 8.02(d) existing on property at the
time of the acquisition thereof by any Loan Party (and not created in
contemplation of such acquisition) pursuant to any Permitted Acquisition and
(iii) Liens (including Liens having priority over the Liens pursuant to the Loan
Documents) that constitute purchase money security interests on any capital
asset securing debt incurred for the purpose of financing all or any part of the
cost of acquiring such capital asset, provided that any such Lien attaches
solely to the capital asset so acquired and secures no more than the purchase
price (or portion) thereof financed thereby;

(e) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business;

(f) Liens in favor of the Administrative Agent under the Loan Documents;

(g) Liens on deposit accounts granted or arising in the ordinary course of
business in favor of depositary banks maintaining such deposit accounts solely
to secure customary account fees and charges payable in respect of such deposit
accounts and overdrafts;

(h) Liens in favor of custom brokers for taxes, assessments and governmental
charges the payment of which is not required under Section 7.06 payable in
connection with the importation of inventory in the ordinary course of business;

(i) leases or subleases granted to other Persons (as lessee thereof) not
materially interfering with the conduct of the business;

(j) precautionary UCC financing statement filings regarding operating leases;

(k) Liens arising out of the existence of judgment or awards not giving rise to
an Event of Default; provided that the applicable Loan Parties or Subsidiaries
shall promptly seek the stay of, or otherwise satisfy any such Lien not being
contested in good faith;

(l) inchoate statutory and common law landlords’ liens under leases;

(m) the replacement, extension or renewal of any Lien permitted by
Section 8.02(c) or Section 8.02(d) above upon or in the same property subject
thereto arising out of the extension, renewal or replacement of the Indebtedness
secured thereby (without increase in the amount or priority thereof or the
security or collateral therefor or decrease in the weighted average life to
maturity thereof);

(n) Liens on assets of Foreign Subsidiaries securing Indebtedness of such
Foreign Subsidiaries; and

(o) any other Liens securing obligations in an aggregate amount not exceeding
$500,000 at any time.

 

100



--------------------------------------------------------------------------------

8.03 Restricted Payments.

Except as permitted pursuant to the following sentence, (a) make any
distribution to any holders of its Equity Interests, (b) purchase or redeem any
of its Equity Interests, (c) pay any management fees or similar fees to any of
its direct or indirect equityholders or any Affiliate thereof, (d) pay, redeem,
prepay, defense, purchase, repurchase or make any other payment on or in respect
of any Subordinated Debt, including under any guaranty thereof, or (e) set aside
funds for any of the foregoing (each a “Restricted Payment”). Notwithstanding
the foregoing:

(i) each Subsidiary may make cash or non-cash distributions to Persons that own
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such distribution is
being made;

(ii) (1) so long as no Default exists or would result therefrom, the Loan
Parties and their Subsidiaries may make regularly scheduled payments of interest
in respect of Subordinated Debt (other than Subordinated Debt owing to any
Affiliate) to the extent permitted under the subordination provisions thereof
and (2) the Loan Parties and the Subsidiaries shall be permitted to accrue all
non-cash interest (i.e., PIK interest) on its Subordinated Debt and non-cash
dividends on its Equity Interests consisting of preferred Equity Interests;

(iii) [reserved];

(iv) any Loan Party or Subsidiary thereof may pay dividends or make other
distributions of its common Equity Interests in non-redeemable, non preferential
and non-convertible common Equity Interests payable ratably to all of the
holders of its common Equity Interests;

(v) [reserved];

(vi) after repayment in full of the Term Loans, so long as both before and
immediately after giving effect to the payments described in this clause (vi),
(1) no Default exists or would result therefrom and (2) no violation of the
financial covenants set forth in Section 8.13 would then exist or would, on a
Pro Forma Basis result therefrom, upon no less than 10 days’ prior written
notice to the Administrative Agent, accompanied by a certificate of the chief
financial officer of the Parent delivered to the Administrative Agent setting
forth the calculations of such financial covenants (after giving effect to such
payments) in detail reasonably acceptable to the Administrative Agent, the
Parent may pay a regular quarterly dividend payment payable out of legally
available funds on the outstanding common stock of the Parent; provided, that
notwithstanding the forgoing, prior to the Duty Conclusion Date, the aggregate
amount of all Restricted Payments made pursuant to this clause (vi) and the
following clause (vii) shall not exceed $5,000,000; and

 

101



--------------------------------------------------------------------------------

(vii) after repayment in full of the Term Loans, so long as both before and
immediately after giving effect to the payments described in this clause (vii),
(1) no Default exists or would result therefrom, (2) no violation of the
financial covenants set forth in Section 8.13 would then exist or would, on a
Pro Forma Basis result therefrom and (3) the Consolidated Leverage Ratio (as so
calculated on a Pro Forma Basis) is at least 0.25 to 1.0 less than the maximum
then permitted by Section 8.13 for the applicable period, upon no less than 3
Business Days’ prior written notice to the Administrative Agent, accompanied by
a certificate of the chief financial officer of the Parent delivered to the
Administrative Agent setting forth the calculations of such financial covenants
(after giving effect to such payments) in detail reasonably acceptable to the
Administrative Agent, the Parent may repurchase or redeem Equity Interests of
the Parent; provided, that notwithstanding the forgoing, prior to the Duty
Conclusion Date, the aggregate amount of all Restricted Payments made pursuant
to this clause (vii) and the preceding clause (vi) shall not exceed $5,000,000.

8.04 Mergers, Consolidations, Sales and Other Transactions Outside the Ordinary
Course of Business.

(a) Dispose of any of its assets or Equity Interests except for (i) sales of
inventory in the ordinary course of business, (ii) sales of obsolete and
unusable equipment in the ordinary course of business, (iii) other Dispositions
of assets (other than Equity Interests of Subsidiaries and accounts receivable)
for at least fair market value (as determined by the Board of Directors) so
long, as the fair market value of all assets Disposed of under this clause
(iii) in any Fiscal Year does not exceed $500,000, (iv) in the case of its
Equity Interests, as permitted pursuant to Section 8.04(d),(v) Dispositions of
the assets of or the Equity Interests in IP Sub for at least fair market value
(as determined by the Board of Directors), (vi) Dispositions of property to a
Borrower or any Subsidiary; provided, that if the transferor of such property is
a Loan Party then the transferee thereof must be a Loan Party,
(vii) Dispositions of accounts receivable in connection with the collection or
compromise thereof, (viii) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of any Borrower
or any Subsidiary, (ix) the dissolution or liquidation of any Inactive
Subsidiary if the Parent determines in good faith that any such dissolution or
liquidation is in the best interest of the Loan Parties and (x) the sale of real
property owned by Sassy as of the Closing Date. For the avoidance of doubt, the
foregoing restrictions are not intended to prohibit the issuance by a Loan Party
of common Equity Interests (it being understood that (A) the proceeds of any
such issuance must be prepaid in accordance with Section 2.05(b)(iv) and (B) the
issuance of preferred Equity Interests is intended to be restricted by
Section 8.01);

(b) Enter into any Sale and Leaseback Transaction;

(c) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, or make any payment in violation of
any subordination terms of, any Indebtedness (other than the Obligations),
except (i) in connection with any permitted refinancing thereof and (ii) so long
as no Event of Default exists, prepayments, redemptions, defeasances and other
satisfactions of other Indebtedness (other than Subordinated Debt) in an
aggregate amount not to exceed $1,000,000 during the term of this Agreement;

 

102



--------------------------------------------------------------------------------

(d) Be a party to any merger or consolidation or, except as otherwise permitted
pursuant to this Section 8.04, Section 8.10(a), Section 8.10(f) or
Section 8.10(i), purchase or otherwise acquire the assets or the Equity
Interests of any class of any other Person except for: (1) (A) the merger or
consolidation of any Loan Party into any other Loan Party, provided that (x) if
a Borrower is a party to such transaction, the surviving Person shall be a
Borrower and (y) if a Wholly-Owned Subsidiary is a party to such transaction,
the surviving Person shall be a Wholly-Owned Subsidiary, (B) the Disposition of
any, all or substantially all of the assets of one Loan Party to another
Borrower, (C) the Disposition of any, all or substantially all of the assets of
one Guarantor to another Guarantor, (D) the merger or consolidation of any
Subsidiary into the Parent or another Subsidiary of the Parent provided that
(x) if a Loan Party is a party to such transaction, the surviving Person shall
be a Loan Party and (y) if a Wholly-Owned Subsidiary is a party to such
transaction, the surviving Person shall be a Wholly-Owned Subsidiary or (E) the
Disposition of any, all or substantially all of the assets of any Subsidiary
(other than a Loan Party) to any Loan Party or another Subsidiary (that is not a
Loan Party) or (2) only after repayment in full of the Term Loans, any
Acquisition by a Loan Party (other than a Loan Party which is not a Wholly-Owned
Subsidiary) where:

(i) the business, divisions or operating units acquired are for use in the
businesses engaged in by the Loan Parties on the Closing Date, or business
reasonably related or complementary to such businesses;

(ii) immediately before and after giving effect to such Acquisition, no Default
shall exist;

(iii) immediately after giving effect to such Acquisition, (A) the Loan Parties
are in compliance on a Pro Forma Basis with all the financial covenants set
forth in Section 8.13 (which, in the case of the pro forma Consolidated Leverage
Ratio, shall be at least 0.25:1.0 less than the maximum Consolidated Leverage
Ratio then permitted by Section 8.13); and (B) Excess Revolving Loan
Availability shall not be less than $15,000,000;

(iv) in the case of the Acquisition of any Person, the governing body of such
Person has approved such Acquisition;

(v) [reserved];

(vi) reasonably prior to such Acquisition, the Administrative Agent shall have
received evidence that the Consolidated EBITDA of such Person and/or business or
division for the most recent 12 month period for which financial statements are
available, as adjusted by such add-backs with respect to cash expenses not
related to operations and identifiable cost savings, in each case, which are
reasonably acceptable to the Administrative Agent or which are permitted under
Article 11 of Regulation S-X promulgated under the Securities Act of 1933, as
amended, is not less than zero;

(vii) the Administrative Agent shall have received a certificate of Senior
Officer of the Parent containing calculations of the matters set forth in
clause (iii) above;

(viii) if such Acquisition is structured as an acquisition of Equity Interests,
such Acquisition is of more than 50% of the Equity Interests of such Person or
is made through a Domestic Wholly-Owned Subsidiary;

 

103



--------------------------------------------------------------------------------

(ix) if such Acquisition is structured as an asset acquisition, (A) and if such
assets are intended to be included in the Borrowing Base, the Administrative
Agent must provide its prior written approval, upon its review of such assets
including, without limitation, its review of such field examinations, audits,
appraisals and other due diligence as the Administrative Agent shall reasonably
require; it being acknowledged and agreed that (1) the Administrative Agent may
require that the acquired assets be held in a separate Domestic Wholly-Owned
Subsidiary which shall be deemed a Guarantor and (2) such additional assets, if
any, included in the Borrowing Base may be subject to different advance rates or
may require the imposition of additional reserves with respect thereto and
(B) such Loan Party shall not assume any obligations or liabilities of the
seller other than Acquired Debt to the extent permitted pursuant to
Section 8.01(i); and

(x) if the Acquisition is structured as a merger, a Loan Party is the surviving
Person; provided that no Borrower may enter into a merger unless such Borrower
shall be the surviving Person,

(any such Acquisition described in this clause (2), being a “Permitted
Acquisition”).

8.05 Modifications of Organization Documents.

(a) Permit the Organization Documents of any Loan Party or Subsidiary to be
amended or modified in any way which could reasonably be expected to materially
adversely affect the interests of the Lenders.

(b) In the case of any Loan Party, change its state of formation or its
organizational form unless it gives the Administrative Agent at least 30 days
(or such lesser amount of time as consented to by the Administrative Agent)
prior written notice thereof and takes all actions reasonably requested by the
Administrative Agent to maintain the perfection or priority of any Lien or
security interest granted hereunder.

8.06 Transactions with Affiliates.

Enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (including any Subsidiary or joint
venture) which is on terms, which are less favorable than are obtainable from
any Person which is not one of its Affiliates, other than (i) customary and
reasonable employment arrangements with employees (including without limitation,
incentive compensation arrangements) and benefit programs and entered into in
the ordinary course of business and pursuant to the reasonable requirements of
such Person’s business and, in the case of any senior officers or directors of
any Loan Party, approved by the Board of Directors and permissible under Law,
(ii) customary indemnification agreements and insurance arrangements entered
into for the benefit of directors or officers entered into in the ordinary
course of business consistent with past practices and pursuant to the reasonable
requirements of such Person’s business, (iii) as permitted pursuant to Sections
8.10(a), (g) and (j), (iv) transactions with its officers or directors providing
for the payment of customary and reasonable fees, and indemnification and
reimbursement of expenses, upon customary and reasonable terms, (v) entering
into perpetual, royalty-free (unless such royalty is payable to a Loan Party),
irrevocable licenses of IP Rights with other Loan Parties and Subsidiaries and
(vi) to the extent otherwise expressly permitted hereunder, intercompany
transactions between and among Loan Parties and their Subsidiaries.

 

104



--------------------------------------------------------------------------------

8.07 Unconditional Purchase Obligations.

Enter into, guaranty or be a party to any material contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services.

8.08 Inconsistent Agreements.

Enter into any agreement containing any provision which would (a) be violated or
breached by any Credit Extension to the Borrowers hereunder or by the
performance by any Loan Party of any of its Obligations hereunder or under any
other Loan Document, (b) prohibit any Loan Party from granting to the
Administrative Agent and the Lenders, a Lien on any of its assets (other than
distribution agreements or license agreements, provided that with respect to any
such distribution agreements or license agreement that prohibit any Loan Party
from granting to the Administrative Agent Liens on the right to receive payments
and other proceeds from the sale of products licensed or distributed under such
agreements, the Loan Parties shall use their commercially reasonable efforts (it
being agreed that this shall not include the payment of any monies) to obtain
the consent of the counterparties thereto to permit the Liens of the
Administrative Agent under the Collateral Documents) or (c) create or permit to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary to (i) pay dividends or make other distributions to any Loan Party or
any Subsidiary, or pay any Indebtedness owed to any Loan Party or any
Subsidiary, (ii) make loans or advances to any Loan Party or (iii) transfer any
of its assets or properties to any Loan Party, other than (A) in the case of
clauses (b) and (c), customary restrictions and conditions contained in
agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder,
(B) in the case of clauses (b) and (c)(iii), restrictions or conditions imposed
by any agreement relating to purchase money Indebtedness, Capital Leases and
other secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(C) in the case of clauses (b) and (c), customary provisions in leases and other
contracts restricting the assignment or other transfer thereof, (D) in the case
of clause (c), customary provisions in Organization Documents of any Foreign
Subsidiary that restrict the transfer of Equity Interests of such Subsidiaries,
or (E) in the case of clauses (b) and (c) any applicable Law (including, without
limitation, applicable currency control Laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances).

8.09 Business Activities.

Engage in any line of business other than the businesses of the Parent and its
Subsidiaries engaged in on the date hereof and businesses reasonably related,
incidental or complementary thereto.

 

105



--------------------------------------------------------------------------------

8.10 Investments.

Make any Investment in any other Person, except the following:

(a) contributions by the Loan Parties to the capital of any other Loan Party;
provided that the aggregate amount of all contributions by the Parent and Loan
Parties that are Wholly-Owned Subsidiaries to Loan Parties that are not
Wholly-Owned Subsidiaries shall not exceed $10,000,000 at any time outstanding;

(b) loans and advances evidencing Indebtedness permitted by Section 8.01(c);

(c) Contingent Liabilities constituting Indebtedness permitted by Section 8.01
or Liens permitted by Section 8.02;

(d) Cash Equivalents;

(e) bank deposits in the ordinary course of business, provided that the Loan
Parties shall at no time have deposits or investments of more than the amount
set forth in clause (c) of the definition of “Excluded Accounts”, in the
aggregate, on deposit in accounts (other than accounts described in clauses
(a) and (b) of the definition of “Excluded Accounts”) which are not subject to
Account Control Agreements;

(f) Investments in securities of account debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

(g) loans or advances to employees, officers or directors incurred in the
ordinary course of business (including for travel, entertainment and relocation
expenses), in an aggregate amount not to exceed $200,000 at any one time
outstanding;

(h) Permitted Acquisitions;

(i) Investments listed on Schedule 8.10 existing (or, as expressly noted
therein, contemplated) as of the Closing Date;

(j) Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

(k) loans by the Loan Parties to Foreign Subsidiaries in an aggregate amount not
to exceed $6,000,000 at any time outstanding;

(l) subject to the limitations in Section 8.06, customary security deposits paid
to landlords of real property leased in the ordinary course of business and in
accordance with the applicable lease; and

(m) other Investments in an aggregate amount not to exceed $500,000 at any time;

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalents” may continue to be held for its
term (without giving effect to any renewals or extensions) notwithstanding that
such Investment ceases to meet such requirements and; (y) no Investment
otherwise permitted by clause (b) or (c) shall be permitted to be made if,
immediately before or after giving effect thereto, any Default exists or would
result therefrom.

 

106



--------------------------------------------------------------------------------

8.11 Restrictions of Amendments to Certain Documents.

Amend or otherwise modify, or waive any rights or obligations under the
Acquisition Documents and any other agreement, document or instrument evidencing
any Subordinated Debt, except where such amendment, modification or waiver would
not be and could not reasonably be expected to be adverse to the Administrative
Agent or the Lenders in any material respect.

8.12 Accounting Changes; Fiscal Year.

Make any change in (a) accounting policies or reporting practices, except as
required by GAAP, or (b) its current fiscal year.

8.13 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of each Covenant Test Period set forth below to be greater than the
ratio corresponding to such Covenant Test Period:

 

Trailing Twelve Month Period

Ending

   Maximum Ratio

July 31, 2012

   6.25 to 1.0

August 31, 2012

   7.75 to 1.0

September 30, 2012

   6.75 to 1.0

October 31, 2012

   6.50 to 1.0

November 30, 2012

   5.75 to 1.0

December 31, 2012

   4.50 to 1.0

January 31, 2013

   5.00 to 1.0

February 28, 2013

   5.00 to 1.0

March 31, 2013

   4.25 to 1.0

April 30, 2013

   5.00 to 1.0

May 31, 2013

   4.25 to 1.0

June 30, 2013

   3.75 to 1.0

July 31, 2013

   4.00 to 1.0

August 31, 2013

   4.00 to 1.0

September 30, 2013

   3.50 to 1.0

October 31, 2013

   3.75 to 1.0

November 30, 2013

   3.75 to 1.0

December 31, 2013 and each trailing twelve-month period thereafter

   3.25 to 1.0

 

107



--------------------------------------------------------------------------------

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of each Covenant Test Period ending on the
date set forth below to be less than the ratio corresponding to such date:

 

Applicable Periods

   Minimum Ratio

Three months ending July 31, 2012

   1.50 to 1.0

Three months ending August 31, 2012

   1.50 to 1.0

Three months ending September 30, 2012

   1.40 to 1.0

Four months ending October 31, 2012

   1.30 to 1.0

Five months ending November 30, 2012

   1.30 to 1.0

Six months ending December 31, 2012

   1.60 to 1.0

Seven months ending January 31, 2013

   1.25 to 1.0

Eight months ending February 28, 2013

   1.25 to 1.0

Nine months ending March 31, 2013

   1.25 to 1.0

Ten months ending April 30, 2013

   1.25 to 1.0

Eleven months ending May 31, 2013

   1.25 to 1.0

Twelve months ending June 30, 2013 and each trailing twelve-month period
thereafter

   1.25 to 1.0

8.14 [Intentionally Omitted].

8.15 Cancellation of Indebtedness.

Cancel any claim or Indebtedness owing to it, other than (i) in connection with
trade discounts or allowances granted in the ordinary course of its business
consistent with past practices, and (ii) so long as no Default is then
outstanding the cancellation of Indebtedness or claims not to exceed $1,000,000
in any Fiscal Year, in the aggregate, in connection with the resolution of good
faith disputes relating thereto.

8.16 [Intentionally Omitted].

8.17 Inactive Subsidiaries.

Permit any Inactive Subsidiary to (a) own any material properties or assets,
(b) have any Subsidiaries, Investments, Indebtedness or other material
liabilities, (c) grant any Liens on or dispose of its assets other than as
permitted by Section 8.04 or (d) conduct any operations or business other than,
activities related to its corporate existence and any other activities relating
to the foregoing in this clause (d).

8.18 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

108



--------------------------------------------------------------------------------

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five days after the same becomes due, any interest on any Loan or on
any L/C Obligation, or any fee due hereunder or any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants.

(i) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.03(a), 7.03(d), 7.07, 7.17(a), 7.18, 7.19, 7.20 or
Article VIII (for purposes of this Section 9.01(b)(i), the accrual or payment of
any Duty Amount shall not be deemed to be a breach of the covenants in
Section 7.03); or

(ii) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.01 or 7.02 and such failure continues for five
Business Days (for purposes of this Section 9.01(b)(ii), the accrual or payment
of any Duty Amount shall not be deemed to be a breach of the covenants in
Sections 7.01, 7.02(a) or 7.02(d)); or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days (for purposes of this Section 9.01(c), the accrual or
payment of any Duty Amount shall not be deemed to be a breach of the covenants
in Sections 7.04 or 7.06); or

(d) Representations and Warranties. Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect when made or deemed to have been made, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by any Loan Party to the Administrative Agent or any Lender in
connection herewith or in any other Loan Document is false or misleading in any
material respect on the date as of which the facts therein set forth are stated
or certified (for purposes of this Section 9.01(d), the accrual or payment of
any Duty Amount shall not be deemed to be a breach of the representations in
Sections 6.04, 6.06 (solely to the extent such representations relate to
governmental investigations), 6.12, 6.17, 6.20 or 6.21); or

 

109



--------------------------------------------------------------------------------

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Contingent
Liability (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $3,000,000, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Contingent Liability or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Contingent
Liability (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Contingent Liability to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which any Loan Party or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any Loan
Party or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by such Loan Party or such Subsidiary as
a result thereof is greater than $3,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary (other than
(i) except as could reasonably be expected to have a Material Adverse Effect, a
Foreign Subsidiary the portion of Consolidated EBITDA attributable to which is
negative for the most recently ended twelve month period and (ii) an Immaterial
Foreign Subsidiary) institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
(other than an Immaterial Foreign Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded, stayed or discharged within sixty
days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary (other
than (i) except as could reasonably be expected to have a Material Adverse
Effect, a Foreign Subsidiary the portion of Consolidated EBITDA attributable to
which is negative for the most recently ended twelve month period and (ii) an
Immaterial Foreign Subsidiary) (i) one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding $2,500,000 (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of the claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order or (B) any such judgments
have not been vacated, discharged, stayed or bonded pending appeal within thirty
days from the entry thereof; or

 

110



--------------------------------------------------------------------------------

(i) Pension Plans. (a) A Termination Event occurs which has or could reasonably
be expected to result in liability to any of the Loan Parties or any other
member of the Controlled Group in excess of $3,000,000 in the aggregate;
(b) there arises or exists an Unfunded Liability which would or could reasonably
be expected to have a Material Adverse Effect or (c) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan which would
or could reasonably be expected to result in a liability to any Loan Party or
other member of the Controlled Group in excess of $3,000,000 in the aggregate;
or

(j) Invalidity of Loan Documents. Any Loan Document shall cease to be in full
force and effect (other than in accordance with its terms) or any Loan Party (or
any Person by, through or on behalf of the Parent or any Loan Party) shall
contest in any manner the validity, binding nature or enforceability of any Loan
Document or the Liens purported to be granted therein or any court or any
Governmental Authority shall issue a judgment, order, decree or ruling to the
effect that any of the obligations of any party to any Loan Document are
illegal, invalid or unenforceable;

(k) Change of Control. There occurs any Change of Control;

(l) Invalidity of Subordination Provisions. Any subordination provision in any
document or instrument governing any Subordinated Debt, or any subordination
provision in any guaranty by any Loan Party of any Subordinated Debt shall, in
any such case, cease to be in full force and effect; or any Loan Party or
Subsidiary, any subordinating party or any Governmental Authority having
jurisdiction over any of them or over the Administrative Agent and/or the
Lenders shall contest in any judicial or administrative proceeding the validity,
binding nature or enforceability of any such provision or agreement; or

(m) Earnout Default. There is entered against any Loan Party in respect of the
Earnout Consideration or the related Bivona Litigation (i) one or more final
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments or orders) exceeding $2,500,000 (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
the claim and does not dispute coverage) and (A) enforcement proceedings are
commenced by any creditor upon such judgment or order or (B) any such judgments
have not been vacated, discharged, stayed or bonded pending appeal within thirty
days from the entry thereof.

 

111



--------------------------------------------------------------------------------

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
subject to Section 11.04 and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party or any Subsidiary
and any Lender, or any Affiliate of a Lender, to the extent such Swap Contract
is permitted by Section 8.01(e), ratably among the Lenders (and, in the case of
such Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to
the respective amounts described in this clause Third held by them;

 

112



--------------------------------------------------------------------------------

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party or any Subsidiary and any Lender, or any Affiliate of a
Lender, to the extent such Swap Contract is permitted by Section 8.01(e),
(c) payments of amounts due under any Treasury Management Agreement between any
Loan Party or any Subsidiary and any Lender, or any Affiliate of a Lender and
(d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (and,
in the case of such Swap Contracts and Treasury Management Agreements,
Affiliates of Lenders) and the L/C Issuer in proportion to the respective
amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been Fully
Satisfied, to the Parent or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the Lender or Affiliate of a Lender party to such Treasury
Management Agreement or such Swap Contract, as the case may be. Each holder of
any such Obligations arising under Swap Contracts or Treasury Management
Agreements that is not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article X hereof for itself and its Affiliates as if a “Lender”
party hereto.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

113



--------------------------------------------------------------------------------

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Contract providers and potential Treasury
Management Agreement providers) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

114



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable to any Lender for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Parent, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

115



--------------------------------------------------------------------------------

10.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right (subject to the consent
of the Parent (such consent not to be unreasonably withheld or delayed) provided
that no Event of Default has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Parent and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent and such successor. After
the retiring Administrative Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 11.04 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

116



--------------------------------------------------------------------------------

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

 

117



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

10.10 Collateral and Guaranty Matters.

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) at such time as the Obligations have been
Fully Satisfied, (ii) that is transferred or to be transferred as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document or any Involuntary Disposition, or (iii) as approved in accordance with
Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i) or any other Permitted Lien of a
similar nature; and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

10.11 Swap Contracts and Treasury Management Agreements.

No Lender or any Affiliate of a Lender that is party to any Swap Contract or any
Treasury Management Agreement permitted hereunder that obtains the benefits of
Section 9.03 or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Swap
Contracts and Treasury Management Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Lender or Affiliate of a Lender that is party to such Swap Contract or such
Treasury Management Agreement, as the case may be.

 

118



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Parent or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
further, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to (A) amend the definition of “Default Rate” or waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (B) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(iv) change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(v) change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;

 

119



--------------------------------------------------------------------------------

(vi) release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral;

(vii) release any Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guaranteed thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or

(b) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

(c) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Parent).

 

120



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Parent may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

121



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Loan Parties, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Parent, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party; provided that such
indemnification shall not be available to the extent such losses, costs,
expenses and liabilities are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from such Person’s gross
negligence or willful misconduct. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document (including the imposition of the Default Rate)
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

122



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of one
counsel for the Administrative Agent and Lenders, taken as a whole, and, if
necessary, of special counsel and local counsel for the Administrative Agent and
the Lenders, taken as a whole, in each case, in any relevant jurisdiction and
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to the affected Lenders, taken as a whole), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all
reasonable and documented fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

123



--------------------------------------------------------------------------------

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all actual losses, claims, damages, liabilities and reasonable and
documented out-of-pocket related expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable and
documented fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

124



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that a Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

125



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans. For the avoidance of doubt, any
assignment by a Lender of its rights and obligations in respect of its Revolving
Commitment (and the related Revolving Loans thereunder) and its outstanding Term
Loans must be on a pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Parent (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund;

 

126



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee payable by the assignor or assignee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Parent or any of the Parent’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

127



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrowers and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Parent or any of the Parent’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the other Lenders and the L/C Issuer shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 11.01(a) that affects such Participant.
Subject to subsection (e) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

128



--------------------------------------------------------------------------------

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Parent’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Parent is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Parent and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Parent, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Parent shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Parent to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and such Person
agrees to keep such Information confidential), (b) to the extent requested by
any regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) with
the consent of the Parent or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.

 

129



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential (it being agreed that any projections and
unpublished results of operations shall be deemed confidential regardless of
whether marked as such). Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

11.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Parent and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

130



--------------------------------------------------------------------------------

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness; Amendment and Restatement.

(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b) The parties to the Existing Credit Agreement each hereby agree that, at such
time as this Agreement shall have become effective pursuant to the terms of
Section 5.01, (a) the Existing Credit Agreement automatically shall be deemed
amended and restated in its entirety by this Agreement, and (b) the Commitments
under the Existing Credit Agreement and as defined therein automatically shall
be replaced with the Commitments hereunder. This Agreement is not a novation of
the Existing Credit Agreement.

 

131



--------------------------------------------------------------------------------

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

11.13 Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable), (iv) any Lender is a Defaulting Lender or (v) a Lender delivers a
notice pursuant to Section 3.02, then the Parent may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the Parent shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

132



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from (i) a claim for
compensation under Section 3.04, (ii) payments required to be made pursuant to
Section 3.01 or (iii) delivery of a notice pursuant to Section 3.02, such
assignment will result in a reduction in such compensation or payments
thereafter or, in the case of Section 3.02, eliminate the applicable
circumstances;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination;

provided, further, that the failure by such Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitments and outstanding
Loans and participations in L/C Obligations and Swing Line Loans pursuant to
this Section 11.13 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

133



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger are arm’s-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arranger, on the other hand, (B) each of the
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arranger has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Loan Parties and their respective Affiliates. To
the fullest extent permitted by Law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

134



--------------------------------------------------------------------------------

11.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

11.18 USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Act. Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

11.19 Concerning Joint and Several Liability of the Borrowers.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.

 

135



--------------------------------------------------------------------------------

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations arising under this Agreement and the other
Loan Documents, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them.

(c) If and to the extent that a Borrower shall fail to make any payment with
respect to any of the obligations hereunder as and when due or to perform any of
such obligations in accordance with the terms thereof, then in each such event,
the other Borrower will make such payment with respect to, or perform, such
obligation.

(d) The obligations of each Borrower under the provisions of this Section 11.19
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

(e) Except as otherwise expressly provided herein and to the extent permitted by
applicable Law, each Borrower hereby waives notice of acceptance of its joint
and several liability, notice of occurrence of any Default or Event of Default
(except to the extent notice is expressly required to be given pursuant to the
terms of this Agreement), or of any demand for any payment under this Agreement,
notice of any action at any time taken or omitted by the Agent or the Lenders
under or in respect of any of the Obligations hereunder, any requirement of
diligence and, generally, all demands, notices and other formalities of every
kind in connection with this Agreement. Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations hereunder, the acceptance of any partial payment thereon,
any waiver, consent or other action or acquiescence by the Lenders at any time
or times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Lenders in respect of any of the
Obligations hereunder, and the taking, addition, substitution or release, in
whole or in part, at any time or times, of any security for any of such
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or any failure to act on the part
of the Agent or the Lenders, including, without limitation, any failure strictly
or diligently to assert any right or to pursue any remedy or to comply fully
with applicable laws or regulations thereunder which might, but for the
provisions of this Section 11.19, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Section 11.19, it being the intention of each Borrower that, so long as any
of the Obligations hereunder remain unsatisfied, the obligations of such
Borrower under this Section 11.19 shall not be discharged except by performance
and then only to the extent of such performance. The obligations of each
Borrower under this Section 11.19 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any reconstruction or
similar proceeding with respect to any Borrower or the Lenders. The joint and
several liability of the Borrowers hereunder shall continue in full force and
effect notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or the Lenders.

 

136



--------------------------------------------------------------------------------

(f) The provisions of this Section 11.19 are made for the benefit of the Agent
and the Lenders and their respective successors and assigns, and may be enforced
by any such Person from time to time against any of the Borrowers as often as
occasion therefore may arise and without requirement on the part of any Lender
first to marshal any of its claims or to exercise any of its rights against any
other Borrower or to exhaust any remedies available to it against any other
Borrower or to resort to any other source or means of obtaining payment of any
of the Obligations or to elect any other remedy. The provisions of this
Section 11.19 shall remain in effect until all the Obligations hereunder shall
have been Fully Satisfied. If at any time, any payment, or any part thereof,
made in respect of any of the Obligations, is rescinded or must otherwise be
restored or returned by the Lenders upon the insolvency, bankruptcy or
reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 11.19 will forthwith be reinstated and in effect as though such payment
had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Swap Contracts or Treasury Management Agreements,
the obligations of each Borrower hereunder shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code of the
United States or any comparable provisions of any applicable Debtor Relief Law.

11.20 Termination of Borrowers.

The Parent may from time to time, upon not less than 10 Business Days’ notice
from the Parent to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), terminate any
Subsidiary’s status as a Borrower, provided that there are no outstanding Loans
or L/C Obligations payable by such Borrower or other amounts payable by such
Borrower on account of any Credit Extensions made to it, as of the effective
date of such termination (unless such Loans and other Obligations have been
assumed by another Borrower). The Administrative Agent will promptly notify the
Lenders of any such termination of a Borrower’s status. In connection therewith,
such Subsidiary shall become a Guarantor in the manner contemplated by
Section 7.11.

 

11.21 Commitment Letter.

With the exception of those provisions in that certain Commitment Letter dated
June 21, 2011 among the Parent and the Administrative Agent (the “Commitment
Letter”), which by the express terms of the Commitment Letter remain in full
force and effect after the entry of Loan Documents, the Commitment Letter
(including without limitation, any representations and warranties made therein
by any Loan Party) is replaced and superceded in its entirety by the terms of
this Agreement and the other Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

137



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     KID BRANDS, INC.,     a New Jersey corporation    

By:

       

Name:

     

Title:

     

KIDS LINE, LLC,

a Delaware limited liability company

   

By:

       

Name:

     

Title:

     

SASSY, INC.,

an Illinois corporation

   

By:

       

Name:

     

Title:

      I & J HOLDCO, INC.,     a Delaware corporation    

By:

       

Name:

     

Title:

      LAJOBI, INC.,     a Delaware corporation    

By:

       

Name:

     

Title:

      COCALO, INC.,     a California corporation    

By:

       

Name:

     

Title:

      RB TRADEMARK HOLDCO, LLC,     a Delaware limited liability company    

By:

       

Name:

     

Title:

 

 

138



--------------------------------------------------------------------------------

ADMINISTRATIVE

AGENT:

   

BANK OF AMERICA, N.A.,

as Administrative Agent

   

By:

        Name:  

Erin M. Frey

    Title:  

Vice President

 

139



--------------------------------------------------------------------------------

LENDERS:    

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

   

By:

       

Name:

  Erin M. Frey    

Title:

  Vice President

 

140



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:

   

Name:

  Susan M. Graham

Title:

  Vice President

 

141



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:

   

Name:

  Kathryn T. Murphy

Title:

  Senior Vice President

 

142



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA,

as a Lender

By:

   

Name:

  Francis J. Kelly

Title:

  Senior Vice President

 

143



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as a Lender

By:

   

Name:

  John Yoler

Title:

  Vice President

 

144



--------------------------------------------------------------------------------

SOVEREIGN BANK,

as a Lender

By:

   

Name:

  Christine Gerula

Title:

  Senior Vice President

 

145



--------------------------------------------------------------------------------

ANNEX II

Schedule 2.01 to the Credit Agreement

Commitments and Applicable Percentages

 

Lender

   Commitment
Percentage     Revolving
Commitment      Term Loan  

Bank of America, N.A.

     22.8571428500 %    $ 11,885,714.28       $ 5,257,142.86   

JPMorgan Chase Bank, N.A.

     17.1428571400 %    $ 8,914,285.71       $ 3,942,857.14   

Wells Fargo Bank, N.A.

     17.1428571400 %    $ 8,914,285.71       $ 3,942,857.14   

Citizens Bank of Pennsylvania

     14.2857142900 %    $ 7,428,571.43       $ 3,285,714.29   

HSBC Bank USA, National Association

     14.2857142900 %    $ 7,428,571.43       $ 3,285,714.29   

Sovereign Bank

     14.2857142900 %    $ 7,428,571.43       $ 3,285,714.29      

 

 

   

 

 

    

 

 

 

Total

     100.0000000000 %    $ 52,000,000.00       $ 23,000,000.00      

 

 

   

 

 

    

 

 

 

 

146



--------------------------------------------------------------------------------

ANNEX III

Exhibit 7.02(a) to the Credit Agreement (Form of Compliance Certificate) and

See Attached.

 

147



--------------------------------------------------------------------------------

Exhibit 7.02(a)

FORM OF COMPLIANCE CERTIFICATE

For the [month] [fiscal quarter] [fiscal year] ended             , 20    .

I,                                 , solely in my capacity as [Title] of Kid
Brands, Inc. (the “Parent”) and not in my individual capacity, hereby certify
that, to the best of my knowledge and belief, with respect to that certain
Second Amended and Restated Credit Agreement dated as of August 8, 2011 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”; all of the defined terms in the Credit Agreement are incorporated
herein by reference) among the Borrowers, the Guarantors from time to time party
thereto, the Lenders and Bank of America, N.A., as Administrative Agent:

 

  (a) (select one):

 

  ¨ The company-prepared financial statements which accompany this certificate
fairly and accurately present in all material respects the financial condition
and results of operations of the Parent and its Subsidiaries as of the date and
for the period covered by such financial statements.

 

  ¨ Pursuant to Section 7.01(a) of the Credit Agreement, the financial
statements which accompany this certificate have been filed with the SEC in
connection with the Parent’s annual report on Form 10-K.

 

  ¨ Pursuant to Section 7.01(b) of the Credit Agreement, the financial
statements which accompany this certificate have been filed with the SEC in
connection with the Parent’s quarterly report on Form 10-Q.

 

  (b) Since             (the date of the last similar certification) [no Default
or Event of Default has occurred or is continuing under the Credit Agreement] or
[[describe default] has occurred and is continuing under the Credit Agreement
and the following steps have been taken to cure such Default].

 

  (c) (select one):

 

  ¨ Attached hereto are such supplements to Schedules 6.08 (Subsidiaries), 6.16
(Real Property), 6.18 (IP Rights) and 6.23 (Deposit Accounts) of the Credit
Agreement, such that, as supplemented, such Schedules are accurate and complete
as of the date hereof.

 

  ¨ No such supplements are required at this time.

(d) Delivered herewith are detailed calculations demonstrating compliance by the
Loan Parties with the financial covenants contained in Section 8.13 of the
Credit Agreement as of the end of the fiscal period referred to above.]

 

148



--------------------------------------------------------------------------------

[(e) Delivered herewith is a written statement of the Parent’s management
setting forth a discussion of the financial condition of the Parent and its
Subsidiaries and any material changes in their financial condition and/or
results of operations.]1

This             day of             , 20    .

 

KID BRANDS, INC.,

a New Jersey corporation

By:

 

 

Name:

 

Title:

 

 

1 

Only applicable for annual and quarterly financial deliveries and only to the
extent not filed with the SEC in connection with the Parent’s annual report on
Form 10-K or quarterly report of Form 10-Q.

 

149



--------------------------------------------------------------------------------

Attachment to Officer’s Certificate

Computation of Financial Covenants

 

150



--------------------------------------------------------------------------------

Attachment to Officer’s Certificate

Management Discussion and Analysis

 

151



--------------------------------------------------------------------------------

ANNEX IV

Exhibit 7.02(b) to the Credit Agreement (Form of Borrowing Base Certificate)

See Attached.

 

152



--------------------------------------------------------------------------------

Kid Brands, Inc.

BORROWING BASE CERTIFICATE

 

      Kids Line, US     Sassy     CoCalo     LaJobi     Total  

Week Ending:

          

ACCOUNTS RECEIVABLE (Domestic only), gross as of

   $ —        $ —        $ —        $ —        $ —     

Dilution Reserve

     —          —          —          —          —     

Aged (> 90 Days)

     —          —          —          —          —     

Aged (> 90 < 120 Days up to $2.5 million)

             —     

Foreign Receivables - in domestic receivables

     —          —          —          —          —     

Cross Aging

     —          —          —          —          —     

Concentration

             —     

Contra

     —                —     

Other-Government

     —          —          —          —          —     

Eligible Accounts Receivable

   $ —        $ —        $ —        $ —        $ —     

Advance Rate

     80.0 %      80.0 %      80.0 %      80.0 %      80.0 % 

Accounts Receivable Availability

   $ —        $ —        $ —        $ —        $ —     

 

153



--------------------------------------------------------------------------------

      Kids Line, US     Sassy     CoCalo     LaJobi     Total  

INVENTORY:

          

Gross Inventory (Domestic only) as of

     —          —          —          —          —     

Aged

     —          —          —          —          —     

In Transit

     —          —          —          —          —     

Eligible In Transit Inventory

     —          —          —          —          —     

Licensed Inventory

     —          —          —          —          —     

Packaging

     —          —          —          —          —     

Errors at LaJobi - accuracy of in-transit reports

     —          —          —          —          —     

Other

     —                —     

Eligible Inventory

   $ —        $ —        $ —        $ —        $ —     

Advance Rate

     55.0 %      55.0 %      55.0 %      55.0 %      55.0 % 

Inventory Availability

   $ —        $ —        $ —        $ —        $ —     

GROSS AVAILABILITY (A/R AND INVENTORY)

   $ —        $ —        $ —        $ —        $ —     

RESERVES

          

Rent Reserves (3 Months)

           $ —     

Additional Reserves Per Term Sheet

             —     

Sub Total Reserves

           $ —     

Total Availability

           $ —     

Loan Balance plus outstanding LC

             —     

Excess Availability (shortfall)

           $ —     

The undersigned hereby represents and warrants to Bank of America, N.A. that the
information set forth herein is true and correct as of the date made, that any
Accounts Receivable or Inventory classified as “Eligible Accounts Receivable” or
“Eligible Inventory” conforms in all respects to the respective definitions of
“Eligible Accounts Receivable” and “Eligible Inventory” as set forth in the Loan
and Security Agreement (or similar agreement) entered into by and between Bank
of America, N.A and the undersigned, as amended, modified or supplemented from
time to time.

 

Date

  Authorized Signature

 

154



--------------------------------------------------------------------------------

ANNEX V

Exhibit 11.06(b) to the Credit Agreement (Form of Assignment and Assumption)

See Attached.

 

155



--------------------------------------------------------------------------------

Exhibit 11.06(b)

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Revolving Loans, Term Loans, Letters of Credit,
Guarantees and Swing Line Loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1. Assignor:   

 

2. Assignee:   

 

   [and is an Affiliate/Approved Fund of [identify Lender]2] 3. Borrowers:   
Kid Brands, Inc., Kids Line, LLC, Sassy, Inc., I & J Holdco, Inc.,    LaJobi,
Inc., CoCaLo, Inc., RB Trademark Holdco, LLC, and such other designated
subsidiary borrowers from time to time 4. Agent:    Bank of America, N.A., as
the administrative agent under the Credit Agreement 5. Credit Agreement:   
Second Amended and Restated Credit Agreement dated as of August 8, 2011 among
the Borrowers, the Guarantors from time to time party thereto, the Lenders
parties thereto and Bank of America, N.A., as Administrative Agent

 

 

2 

Select as applicable.

 

156



--------------------------------------------------------------------------------

6. Assigned Interest:   

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans and
PIK Amount for all
Lenders*      Amount of
Commitment/Loans and
PIK Amount Assigned*      Percentage Assigned  of
Commitment/Loans
and PIK Amount3      $         $           %       $         $           %      
$         $           %       $         $           %       $         $        
  %   

 

[7.

Trade Date:             ]4

Effective Date:             , 20                    [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans and
PIK Amount of all Lenders thereunder.

4 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

157



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

BANK OF AMERICA, N.A. as Agent

By

 

 

 

Title:

[Consented to:]6

[BANK OF AMERICA, N.A.,

as L/C Issuer][and Swing Line Lender]

By

 

 

 

Title:

[KID BRANDS, INC.,

a New Jersey corporation

By:

 

 

Name:   Title:]  

 

5 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6 

To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.

 

158



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its respective Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Borrower, any of its respective Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees, commission and other amounts) to the Assignee for
amounts which have accrued from and after the last Interest Payment Date.
Principal refers to the face amount of the Loans and not gross proceeds funded
and includes any PIK Amount accrued pursuant to Section 2.08(c) of the Credit
Agreement and not paid in cash in accordance with the terms thereof.

 

159



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

160



--------------------------------------------------------------------------------

ANNEX VI

Schedule 1(b) to the Security Agreement (Pledged Equity),

Schedule 3(d) to the Security Agreement (Inventory), and

Schedule 3 (k)(iii) to the Security Agreement (Intellectual Property
Proceedings)

See Attached.

 

161



--------------------------------------------------------------------------------

SCHEDULE 1(b)

PLEDGED EQUITY

OBLIGOR: Kid Brands, Inc.

 

Name of Subsidiary

   Total Shares    Pledged Shares    Certificate
Number of
Pledged Shares      Percentage
Ownership     Percentage
Pledged  

Kids Line, LLC

   100 Membership Units    100 Membership Units      NOT CERTIFICATED        
100 %      100 % 

Sassy, Inc.

   100 Shares    100 Shares      1         100 %      100 % 

I & J HoldCo, Inc.

   100 Shares    100 Shares      1         100 %      100 % 

RB Trademark Holdco, LLC

   100 Membership Units    100 Membership Units      NOT CERTIFICATED        
100 %      100 % 

OBLIGOR: Kids Line, LLC

 

Name of Subsidiary

   Total Shares    Pledged Shares    Certificate
Number of
Pledged Shares      Percentage
Ownership     Percentage
Pledged  

Kids Line Australia Pty Ltd.

   75,000 Shares    48,750 Shares      5         100 %      65 % 

Kids Line UK Limited

   1,000 Shares    650 Shares      2         100 %      65 % 

OBLIGOR: I & J HoldCo, Inc.

 

Name of Subsidiary

   Total Shares    Pledged Shares    Certificate
Number of
Pledged Shares      Percentage
Ownership     Percentage
Pledged  

LaJobi, Inc.

   100 Shares    100 Shares      2         100 %      100 % 

CoCaLo, Inc.

   100 Shares    100 Shares      8         100 %      100 % 

 

162



--------------------------------------------------------------------------------

SCHEDULE 3(d)

INVENTORY

 

Grantor

  

Collateral

  

Lessor/Bailee/Consignee/Warehouseman

Kids Line, LLC

   Various   

Southgate Business and Industrial Park Developers

c/o Goldrich & Kest

5150 Overland Avenue

Culver City, CA 90230

LaJobi, Inc.

   Various   

NFI Distribution

Building 3-748

15710 Mountain Avenue

Chino, CA

91708

LaJobi, Inc.

   Various   

Keystone Cranbury East, LLC

c/o Keystone Realty Services, Inc.

200 Four Falls Corporate Center, Suite 208

West Conshohocken, PA 19428

CoCaLo, Inc.

   Various    Goods are in custody of DOT Fulfillment, a provider of logistics
services to CoCaLo, Inc. The location is 1801 Standard Ave., Santa Ana, CA
92707.

CoCaLo, Inc.

   Various    Goods are in custody of DOT Fulfillment, a provider of logistics
services to CoCaLo, Inc. The location is 2525 Pullman, Santa Ana, CA 92705.

Sassy, Inc.

   Tools and dies   

Canfat Manufacturing Ltd

FuZhou Yinhui Co Ltd

Baishui Road, Qingkou Investing Section,

Minhou Country, Fuzhou City

Fuzhou Province, China

86-591-22777118

Sassy, Inc.

   Tools and dies   

Solid Toys Ind Ltd

Peng Cheng 2nd Industrial Estate,

Da PengTown, Long Gang District,

ShenZhen City, China

86-755-84315188

Sassy, Inc.

   Tools and dies   

York River Products Ltd

No 7 Lane, Wem Ming Road,

4th Industrial District, Nan Zha, Hu Men, Dong Guan City, Guangdong Province

 

5th Industrial District, Nan Zha, Hu Men, Dong Guan City, Guangdong Province

 

163



--------------------------------------------------------------------------------

SCHEDULE 3(k)(iii)

INTELLECTUAL PROPERTY PROCEEDINGS

None.

 

164